 



Exhibit 10.11
CREDIT AND SECURITY AGREEMENT
     THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of February 22, 2007 by and among ALSIUS CORPORATION, a California
corporation, and any additional Borrower that may hereafter be added to this
Agreement (each individually as a “Borrower” and collectively as “Borrowers”),
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., individually as a Lender, and as Administrative Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender.
RECITALS
Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Administrative Agent
agree as follows:
ARTICLE 1 — DEFINITIONS
     Section 1.1 Certain Defined Terms.
     The following terms have the following meanings:
     “Account Debtor” means “account debtor”, as defined in Article 9 of the
UCC, and any other obligor in respect of an Account.
     “Accounts” means collectively (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection relating to the foregoing, all books and records evidencing or
related to the foregoing, (d) all information and data compiled or derived by
any Borrower or to which any Borrower is entitled in respect of or related to
the foregoing, and (e) all proceeds of any of the foregoing.
     “Administrative Agent” means Merrill Lynch, in its capacity as
administrative agent for the Lenders hereunder, as such capacity is established
in, and subject to the provisions of, Article 11, and the successors of Merrill
Lynch in such capacity.
     “Affiliate” means with respect to any Person (a) any Person that directly
or indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “Anti-Terrorism Laws” means any Laws relating to terrorism or money
laundering, including Executive Order No. 13224 (effective September 24, 2001),
the USA PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act,
and the Laws administered by OFAC.
     “Approved Fund” means any (i) investment company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business or (ii) any Person
(other than a natural person) which temporarily warehouses loans for any Lender
or any entity described in the preceding clause (i) and that, with respect to
each of the preceding clauses (i) and (ii), is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.
     “Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.
     “Assignment Agreement” means an agreement in form and substance
satisfactory to Administrative Agent.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.
     “Base Rate” means the LIBOR Rate.
     “Base Rate Margin” means six and one half percent (6.5%) per annum with
respect to the Term Loan and other Obligations.
     “Blocked Person” means any Person: (a) listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (b) owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224, or (e) that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list or is named as a “listed person” or “listed entity” on other lists made
under any Anti-Terrorism Law.
     “Borrower” and “Borrowers” mean the entity(ies) described in the first
paragraph of this Agreement and each of their successors and permitted assigns.
     “Borrower Representative” means Alsius Corporation, in its capacity as
Borrower Representative pursuant to the provisions of Section 2.9, or any
successor Borrower Representative selected by Borrowers and approved by
Administrative Agent.
     “Business Day” means any day except a Saturday, Sunday or other day on
which either the New York Stock Exchange is closed, or on which commercial banks
in Chicago and New York City are authorized by law to close.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
     “Change in Control” means any of the following: (a) any change in the legal
or beneficial ownership of the capital stock, partnership interests or
membership interests, or in the capital structure, organizational documents or
governing documents, of the applicable Person; (b) any pledge, assignment or
hypothecation of or Lien or encumbrance on any of the legal or beneficial equity
interests in the applicable Person; (c) any change in the legal or beneficial
ownership or control of the outstanding voting equity interests of the
applicable Person necessary at all
Credit and Security Agreement

2



--------------------------------------------------------------------------------



 



times to elect a majority of the board of directors (or similar governing body)
of each such Person and to direct the management policies and decisions of such
Person; or (d) the applicable Person shall cease to, directly or indirectly, own
and control one hundred percent (100%) of each class of the outstanding equity
interests of each Subsidiary of such Person; or (e) any “Change of Control”,
“Change in Control”, or terms of similar import under any Subordinated Debt
Document.
     “Closing Date” means the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means all property, now existing or hereafter acquired, that
is mortgaged or pledged to, or purported to be subjected to a Lien in favor of,
Administrative Agent, for the benefit of Administrative Agent and Lenders,
pursuant to this Agreement and the Security Documents, including, without
limitation, all of the property described in Schedule 9.1 hereto.
     “Commitment Annex” means Annex A to this Agreement.
     “Commodity Account” means a “commodity account” as defined in Article 9 of
the UCC.
     “Compliance Certificate” means a certificate, duly executed by a
Responsible Officer of Borrower Representative, appropriately completed and
substantially in the form of Exhibit B hereto.
     “Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.
     “Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.
     “Credit Exposure” means any period of time during which the Term Loan
Commitment is outstanding or any Obligation remains unpaid or outstanding;
provided, however, that no Credit Exposure shall be deemed to exist solely due
to the existence of contingent indemnification liability, absent the assertion
of a claim, or the known existence of a claim reasonably likely to be asserted,
with respect thereto.
     “Credit Party” means any Guarantor under a Guarantee of the Obligations or
any part thereof, any Borrower and any other Person (other than Administrative
Agent, a Lender or a participant of a Lender), whether now existing or hereafter
acquired or formed, that becomes obligated as a borrower, guarantor, surety,
indemnitor, pledgor, assignor or other obligor under any Financing Document; and
“Credit Parties” means all such Persons, collectively.
     “Debt” of a Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable
Credit and Security Agreement

3



--------------------------------------------------------------------------------



 



arising and paid on a timely basis and in the Ordinary Course of Business,
(d) all capital leases of such Person, (e) all non-contingent obligations of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, banker’s acceptance or similar instrument, (f) all
equity securities of such Person subject to repurchase or redemption otherwise
than at the sole option of such Person, (g) all obligations secured by a Lien on
any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person, (h) all Debt of others guaranteed by such Person, (h)
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts, (i) all
Debt of others Guaranteed by such Person, (j) off balance sheet liabilities
and/or pension plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business. Without duplication of any of the
foregoing, Debt of Borrowers shall include any and all Loans.
     “Default” means any condition or event which with the giving of notice or
lapse of time or both would, unless cured or waived, become an Event of Default.
     “Defaulted Lender” means, so long as such failure shall remain in existence
and uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.
     “Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.
     “Deposit Account Control Agreement” means an agreement, in form and
substance satisfactory to Administrative Agent, among Administrative Agent, any
applicable Borrower and each bank or financial institution in which such
Borrower maintains a Deposit Account, which agreement provides that (a) such
bank or financial institution acknowledges the security interest of
Administrative Agent in such Deposit Account, (b) such bank or financial
institution shall comply with instructions originated by Administrative Agent
directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (c) such bank or financial institution
shall agree that it shall have no Lien on, or right of setoff or recoupment
against, such Deposit Account or the contents thereof, other than in respect of
usual and customary service fees and of returned items for which Administrative
Agent has been given value, in each such case expressly consented to by
Administrative Agent, and containing such other terms and conditions as
Administrative Agent may require.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “Domestic Subsidiary” means any Subsidiary that is a “U.S. person” under
and as defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended.
     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural person)
approved by (a) Administrative Agent, and (b) unless Administrative Agent has
not completed the primary syndication of the Loans and/or an Event of Default
has occurred and is continuing, Borrower (such approval of Borrower not to be
unreasonably withheld or delayed, and shall be deemed provided unless expressly
withheld by Borrower within three (3) Business Days of request therefor);
provided that notwithstanding the foregoing, (x) ”Eligible Assignee” shall not
include any Borrower or any Affiliates or Subsidiaries of any Borrower and
(y) no proposed assignee intending to assume any unfunded portion of the Term
Loan Commitment shall be an Eligible Assignee unless such proposed assignee
either already holds a portion of such Term Loan Commitment, or has been
approved as an Eligible Assignee by Administrative Agent.
     “Eligible Swap Counterparty” means Administrative Agent, any Affiliate of
Administrative Agent, any Lender and/or any Affiliate of any Lender, that (a) at
any time it occupies such role or capacity enters into a Permitted Swap Contract
with any Borrower or any Guarantor who has pledged Collateral in respect of the
Obligations or such Guarantee of the Obligations, and (b) in the case of a
Lender or an Affiliate of a Lender other than Administrative Agent, is expressly
identified by Administrative Agent as maintaining a reporting system acceptable
to Administrative Agent with respect to Swap Contract exposure and agrees with
Administrative Agent
Credit and Security Agreement

4



--------------------------------------------------------------------------------



 



to provide regular reporting to Administrative Agent, in form and content
reasonably satisfactory to Administrative Agent, with respect to such exposure.
     “Environmental Laws” means any present and future federal, state and local
laws, statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.
     “Environmental Liens” means all Liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of any
Borrower or any other Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.
     “ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
     “Estoppel Certificate” has the meaning set forth in Section 4.8.
     “Event of Default” has the meaning set forth in Section 10.1.
     “Excluded Property” has the meaning set forth in Schedule 9.1.
     “Extraordinary Receipts” means any cash received by or paid to or for the
account of any Credit Party not in the Ordinary Course of Business (and not
consisting of proceeds described in any of clauses (i) and/or (iii) of
Section 2.1(a)(ii)(B)), including, without limitation, amounts received in
respect of foreign, United States, State or local tax refunds to the extent not
included in the calculation of EBITDA, pension plan reversions, purchase price
and other monetary adjustments made pursuant to any acquisition document and/or
indemnification payments made pursuant to any acquisition document (other than
such indemnification payments to the extent that the amounts so received are
applied by a Credit Party for the purpose of replacing, repairing or restoring
any assets or properties of a Credit Party, or satisfying the condition giving
rise to the claim for indemnification or otherwise covering any out of pocket
expenses incurred by any Credit Party in obtaining such payments).
“Extraordinary Receipts” shall, however, exclude the proceeds of any equity
issuance in Principal Borrower.
     “Financing Documents” means this Agreement, any Notes, the Security
Documents, any fee letter among Merrill Lynch and any of the Borrowers relating
to the transactions contemplated hereby, any subordination or intercreditor
agreement pursuant to which any Debt and/or any Liens securing such Debt is
subordinated to all or any portion of the Obligations and all other documents,
instruments and agreements related to the Obligations and
Credit and Security Agreement

5



--------------------------------------------------------------------------------



 



heretofore executed, executed concurrently herewith or executed at any time and
from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.
     “Foreign Lender” has the meaning set forth in Section 2.8(c).
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt or other obligation of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation, or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in part)
(in each case under clause (a) or (b) whether arising by virtue of partnership
arrangements, by agreement to keep-well or to make capital contributions or
loans, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement conditions or otherwise), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.
     “Guarantor” means any Credit Party that has executed or delivered, or shall
in the future execute or deliver, any Guarantee of any portion of the
Obligations.
     “Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.
     “Hazardous Materials Contamination” means contamination (whether now
existing or hereafter occurring) of the improvements, buildings, facilities,
personalty, soil, groundwater, air or other elements on or of the relevant
property by Hazardous Materials, or any derivatives thereof, or on or of any
other property as a result of Hazardous Materials, or any derivatives thereof,
generated on, emanating from or disposed of in connection with the relevant
property.
Credit and Security Agreement

6



--------------------------------------------------------------------------------



 



     “Indemnitees” has the meaning set forth in Section 12.17.
     “Intellectual Property” means, with respect to any Person, all patents,
patent applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
     “Interest Periods” means the one-month period commencing on the date that
the advance under the Term Loan is made and each subsequent one-month period
commencing on the same day of each month thereafter.
     “Investment” means any investment in any Person, whether by means of
acquiring (whether for cash, property, services, securities or otherwise) or
holding securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.
     “IP Proceeds” has the meaning set forth in Schedule 9.1.
     “Ithaka Merger Agreement” means that certain Agreement and Plan of Merger
Agreement dated October 3, 2006 by and among Ithaka Acquisition Corp., Ithaka
Sub Acquisition Corp., certain of the shareholders of Borrower, and Borrower.
     “Ithaka Merger Transaction” means the merger Ithaka Sub Acquisition Corp.
with and into Principal Borrower in accordance with the Ithaka Merger Agreement.
     “Ithaka Warrant” means a warrant to purchase stock of Ithaka Acquisition
Corp. in the form of Exhibit A of the Side Letter.
     “Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Environmental Laws.
     “Lender” means each of (a) Merrill Lynch, in its capacity as a lender
hereunder, (b) each other Person party hereto in its capacity as a lender
hereunder, (c) each other Person that becomes a party hereto as Lender pursuant
to Section 12.6, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Security Documents, the term “Lender” shall include Eligible Swap
Counterparties.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) equal to (a) the rate of interest which is identified and
normally published by Bloomberg Professional Service Page BBAM 1 as the offered
rate for loans in United States dollars for the period of one (1) month under
the caption British Bankers Association LIBOR Rates as of 11:00 a.m. (London
time) on the second full Business Day prior to the commencement of the
applicable Interest Period (unless such date is not a Business Day, in which
event the next succeeding Business Day will be used); divided by (b) the sum of
one minus the daily average during the preceding month of the aggregate maximum
reserve requirement (expressed as a decimal) then imposed under Regulation D of
the Board of Governors of the Federal Reserve System (or any successor thereto)
for “Eurocurrency Liabilities” (as
Credit and Security Agreement

7



--------------------------------------------------------------------------------



 



defined therein). If Bloomberg Professional Service (or another
nationally-recognized rate reporting source acceptable to Administrative Agent)
no longer reports the LIBOR or Administrative Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Administrative Agent in the London Interbank Market or if such index no longer
exists or if Page BBAM 1 no longer exists or accurately reflects the rate
available to Administrative Agent in the London Interbank Market, Administrative
Agent may select a comparable replacement index or replacement page, as the case
may be.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement and the
other Financing Documents, any Borrower or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
     “Litigation” means any action, suit or proceeding before any court,
mediator, arbitrator or Governmental Authority.
     “Loan Account” has the meaning set forth in Section 2.6(b).
     “Loan(s)” means the Term Loan and each and every advance under the Term
Loan, or any combination of the foregoing, as the context may require. All
references herein to the “making” of a Loan or words of similar import shall
mean, with respect to the Term Loan, the making of any advance in respect of a
Term Loan.
     “Material Adverse Effect” means with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (ii) the rights and remedies of Administrative Agent or
Lenders under any Financing Document, or the ability of any Credit Party to
perform any of its obligations under any Financing Document to which it is a
party, (iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document, or (v) the value of any material Collateral.
     “Material Contracts” has the meaning set forth in Section 3.17.
     “Maximum Lawful Rate” has the meaning set forth in Section 2.7.
     “Merrill Lynch” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., and its successors.
     “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.
     “Notes” shall have the meaning set forth in Section 2.3.
     “Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.
     “Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due. In addition to,
but without duplication of, the foregoing, the
Credit and Security Agreement

8



--------------------------------------------------------------------------------



 



Obligations shall include, without limitation, all obligations, liabilities and
indebtedness arising from or in connection with all Permitted Swap Contracts
entered into with any Eligible Swap Counterparty.
     “OFAC” means the U.S. Department of Treasury Office of Foreign Assets
Control.
     “OFAC Lists” means, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
     “Ordinary Course of Business” means, in respect of any transaction
involving any Credit Party, the ordinary course of business of such Credit
Party, as conducted by such Credit Party in accordance with past practices.
     “Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability or members agreement).
     “Payment Account” means the account specified on the signature pages hereof
into which all payments by or on behalf of each Borrower to Administrative Agent
under the Financing Documents shall be made, or such other account as
Administrative Agent shall from time to time specify by notice to Borrower
Representative.
     “Payment Notification” means a written notification substantially in the
form of Exhibit E hereto.
     “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means any ERISA Plan that is subject to Section 412 of the
Code or Title IV of ERISA.
     “Permits” means all governmental licenses, authorizations, provider
numbers, supplier numbers, registrations, permits, drug or device authorizations
and approvals, certificates, franchises, qualifications, accreditations,
consents and approvals required under all applicable Laws and required in order
to carry on its business as now conducted.
     “Permitted Affiliate” means with respect to any Person (a) any Person that
directly or indirectly controls such Person, and (b) any Person which is
controlled by or is under common control with such controlling Person. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote eighty percent (80%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
     “Permitted Asset Dispositions” means the following Asset Dispositions
provided that, at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (i) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(ii) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower determines in good faith is no longer used
or useful in the business of such Borrower and its Subsidiaries, (iii) the
granting of non exclusive licenses (or exclusive licenses limited to a
particular geographic range or field of use), and (iv) dispositions approved by
Administrative Agent and, if the disposition pertains to real property
Collateral, by Required Lenders.
     “Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower to any governmental
tax authority or other third party, a contest maintained in good faith by
appropriate proceedings promptly instituted and diligently conducted and with
respect to which such reserve or other appropriate provision, if any, as shall
be required in conformity with GAAP shall have been made on the
Credit and Security Agreement

9



--------------------------------------------------------------------------------



 



books and records and financial statements of the applicable Borrower(s);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’
title to, and its right to use, the Collateral is not adversely affected thereby
and Administrative Agent’s Lien and priority on the Collateral are not adversely
affected, altered or impaired thereby; (c) in the case of real estate taxes or
assessments or mechanic’s, workmen’s, materialmen’s or other like Liens with
respect to any real estate which is part of the Collateral, Borrowers have
obtained an endorsement, in form and substance satisfactory to Administrative
Agent, to the loan policy of title insurance issued to Administrative Agent
insuring over any Lien created by such obligation, or Borrowers have deposited
with Administrative Agent a bond or other security satisfactory to
Administrative Agent, in its reasonable discretion, to ensure payment of such
obligation or charge (and if such security is cash, Administrative Agent may,
but shall not be obligated to, deposit the same in an interest-bearing account
and interest accrued thereon, if any, shall be deemed to constitute a part of
such security for purposes of this Agreement, but Administrative Agent (i) makes
no representation or warranty as to the rate or amount of interest, if any,
which may accrue thereon and shall have no liability in connection therewith and
(ii) shall not be deemed to be a trustee or fiduciary with respect to its
receipt of any such security and any such security may be commingled with other
monies of Administrative Agent); (d) the Collateral or any part thereof or any
interest therein shall not be in any danger of being sold, forfeited or lost by
reason of such contest by Borrowers; (e) Borrowers have given Administrative
Agent notice of the intent to so contest the obligation and the commencement of
such contest and upon request by Administrative Agent, from time to time, notice
of the status of such contest by Borrowers and/or confirmation of the continuing
satisfaction of this definition; and (f) upon a final determination of such
contest, Borrowers shall promptly comply with the requirements thereof.
     “Permitted Contingent Obligations” means: (a) Contingent Obligations
arising in respect of the Debt under the Financing Documents; (b) Contingent
Obligations resulting from endorsements for collection or deposit in the
Ordinary Course of Business; (c) Contingent Obligations arising under or with
respect to any Permitted Contest or Permitted Liens; (d) Contingent Obligations
outstanding on the date of this Agreement and set forth on Schedule 5.1;
(e) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate at any time outstanding and with respect to bonds provided to
utilities with respect to utility services provided to Borrowers in the Ordinary
Course of Business; (f) Contingent Obligations arising under indemnity
agreements with title insurers to cause such title insurers to issue to
Administrative Agent mortgagee title insurance policies with respect to any real
estate Collateral (if any); (g) Contingent Obligations arising with respect to
customary indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 5.6; (h) so long as there exists no Event
of Default both immediately before and immediately after giving effect to any
such transaction, Contingent Obligations existing or arising under any Permitted
Swap Contract; and (i) other Contingent Obligations not permitted by clauses
(a) through (h) above, not to exceed Five Hundred Thousand Dollars ($500,000) in
the aggregate at any time outstanding.
     “Permitted Indebtedness” means: (a) Borrower’s Debt to Administrative Agent
and each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed One Million
Dollars ($1,000,000) at any time (whether in the form of a loan or a lease) used
solely to acquire equipment and/or software used in the Ordinary Course of
Business and secured only by such equipment and/or software; (d) Debt existing
on the date of this Agreement and described on Schedule 5.1 (but not including
any refinancings, extensions, increases or amendments to such Debt other than
extensions of the maturity thereof without any other change in terms); (e) Debt,
if any, arising under Swap Contracts; (f) trade accounts payable arising and
paid on a timely basis and in the Ordinary Course of Business; and
(g) Subordinated Debt.
     “Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) (i) cash equivalents, and (ii) any similar
short term Investments permitted by Borrowers’ investment policy, as amended
from time to time, provided that such investment policy (and any such amendment
thereto) has been approved in writing by Administrative Agent; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not
Credit and Security Agreement

10



--------------------------------------------------------------------------------



 



exceed One Hundred Thousand Dollars ($100,000) at any time; (e) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
Ordinary Course of Business; (f) Investments consisting of notes receivable of,
or prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the Ordinary Course of Business; provided that this
subpart (f) shall not apply to Investments of Borrowers in any Subsidiary;
(g) Investments consisting of Deposit Accounts or Securities Accounts in which
Administrative Agent has received a Deposit Account Control Agreement or
Securities Account Control Agreement; (h) Investments consisting of the
acquisition of all or substantially all of the assets or capital stock of
another Person provided that, after giving effect to such acquisition, no Event
of Default has occurred and is continuing or would exist after giving effect to
such acquisition, and such acquisition would not result in a decrease of more
than ten percent (10%) of the Tangible Net Worth of the Borrowers;
(i) Investments by any Borrower in any other Borrower made in compliance with
Section 4.11(c); and (j) other Investments in an amount not exceeding Five
Hundred Thousand Dollars ($500,000) in the aggregate.
     “Permitted Liens” means: (a) deposits or pledges of cash to secure
obligations under workmen’s compensation, social security or similar laws, or
under unemployment insurance (but excluding Liens arising under ERISA)
pertaining to a Borrower’s employees, if any; (b) deposits or pledges of cash to
secure bids, tenders, contracts (other than contracts for the payment of money
or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than Accounts, arising in the Ordinary Course of Business with respect to
obligations which are not due, or which are being contested pursuant to a
Permitted Contest; (d) Liens on Collateral, other than Accounts, for taxes or
other governmental charges not at the time delinquent or thereafter payable
without penalty or the subject of a Permitted Contest; (e) attachments, appeal
bonds, judgments and other similar Liens on Collateral other than Accounts, for
sums not exceeding Two Hundred and Fifty Thousand Dollars ($250,000) in the
aggregate arising in connection with court proceedings; provided, however, that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) with respect
to real estate, easements, rights of way, restrictions, minor defects or
irregularities of title, none of which, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Security Documents, materially affect the value or marketability of the
Collateral, impair the use or operation of the Collateral for the use currently
being made thereof or impair Borrowers’ ability to pay the Obligations in a
timely manner or impair the use of the Collateral or the ordinary conduct of the
business of any Borrower or any Subsidiary and which, in the case of any real
estate which is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted by Administrative
Agent insuring the lien of the Security Documents; (g) Liens and encumbrances in
favor of Administrative Agent under the Financing Documents; (h) Liens on
Collateral other than Accounts existing on the date hereof and set forth on
Schedule 5.2 and (i) any Lien on any equipment securing Debt permitted under
subpart (c) of the definition of Permitted Indebtedness provided, however, that
such Lien attaches concurrently with or within twenty (20) days after the
acquisition thereof.
     “Permitted Mergers” means: (A) the Ithaka Merger Transaction, and (B) a
merger, consolidation or amalgamation of (a) Principal Borrower with or into any
other Person who is not a Blocked Person provided that (i) the Principal
Borrower is the surviving entity, (ii) the holders of the equity interests in
the Principal Borrower immediately prior to such consolidation or merger or
amalgamation represent more than fifty percent (50%) of the aggregate
outstanding equity interests of the Principal Borrower immediately following
such consolidation or merger or amalgamation, and (iii) such consolidation or
merger or amalgamation would not result in a decrease of more than ten percent
(10%) of the Tangible Net Worth of the Principal Borrower, and (b) any Borrower
(other than Principal Borrower) with or into any other Borrower.
     “Permitted Modifications” means (a) such amendments or other modifications
to a Borrower’s Organizational Documents as are required under this Agreement or
by applicable Law and fully disclosed to Administrative Agent within thirty
(30) days after such amendments or modifications have become effective, (b) such
amendments or modifications to a Borrower’s Organizational Documents (other than
those involving a change in the name of a Borrower not permitted in clause
(c) below or involving a reorganization of the Borrower under the laws of a
different jurisdiction) that would not adversely affect the rights and interests
of the Administrative Agent or Lenders and fully disclosed to Administrative
Agent within thirty (30) days after such amendments or modifications have become
effective, (c) the change of the Principal Borrower’s name to Alsius
Credit and Security Agreement

11



--------------------------------------------------------------------------------



 



Medical Corporation in accordance with the Ithaka Merger Agreement, and (d) such
modifications to the name of a Borrower or involving a reorganization of the
Borrower under the laws of a different jurisdiction so long as the provisions of
Section 9.2(d) are fully complied with prior to the effectiveness of such
amendments or modifications.
     “Permitted Swap Contract” means any Swap Contract by Borrower to provide
protection against fluctuations in interest or currency exchange rates in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation but
only to the extent Administrative Agent provides its prior written consent to
the entry into such Swap Agreement.
     “Permitted Transfers” means the collective reference to one or more
transfers, via a sale and not by pledge or hypothecation, which, in the
aggregate during the term of this Agreement, result in a transfer of legal or
beneficial ownership or control of up to twenty percent (20%) of the direct or
indirect ownership or voting interests in the Borrowers or any Guarantor to a
Person, (a) purchasing such ownership interest in a public offering registered
with the SEC or (b) other than a Blocked Person, that is (i) a venture capital
investor so long as Borrowers have given Administrative Agent at least fifteen
(15) days prior written notice of the identity of the assignees, together with
such information as Administrative Agent shall deem necessary to confirm that
such assignee is not a Blocked Person or (ii) at the time of such transfer,
already a holder of direct or indirect ownership or voting interests in the
Borrowers. Notwithstanding the limitations set forth in the foregoing sentence
(a) any holder of direct or indirect ownership or voting interests in the
Borrowers which is a partnership may transfer such holder’s rights to such
holder’s constituent partners, retired partners (including spouses, ancestors,
lineal descendants and siblings of such partners or spouses who acquire such
interests by gift, will or intestate succession) or their respective Affiliates,
(b) any holder of direct or indirect ownership or voting interests in the
Borrowers which is a limited liability company may transfer such holder’s right
to such holder’s members, (c) any holder of direct or indirect ownership or
voting interests in the Borrowers which is a natural person may transfer such
holder’s rights to any immediate family member or to any trust created for the
benefit of such holder or his or her immediate family members, and (d) any
holder of direct or indirect ownership or voting interests in the Borrowers may
transfer such holder’s rights to a Permitted Affiliate of such holder (provided
that no transfer of any given interest pursuant to this subpart may be made more
often than once per twelve (12) month period), subject in each case to such
transferee’s agreeing in writing to be bound by the rights and restrictions of
this Agreement; and any such transfer described in the foregoing clauses
(a) through (d) shall be deemed a “Permitted Transfer” and shall not count
toward the twenty percent (20%) limitation described above.
     “Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
     “Principal Borrower” means Alsius Corporation, a California corporation.
     “Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, and (b) for all other purposes with
respect to any Lender, the percentage obtained by dividing (i) the sum of the
Term Loan Commitment Amount of such Lender (or, in the event the Term Loan
Commitment shall have been terminated, the then outstanding principal advances
of such Lender under the Term Loan), by (ii) the sum of the Term Loan Commitment
Amount (or, in the event the Term Loan Commitment shall have been terminated,
the then outstanding principal advances of such Lenders under the Term Loan) of
all Lenders.
     “Reaffirmation Agreement” means an Reaffirmation Agreement in the form of
Exhibit G hereto.
     “Required Lenders” means at any time Lenders holding in the aggregate
(a) sixty-six and two thirds percent (66 2/3%) or more of the Term Loan
Commitment (taken as a whole), or (b) if the Term Loan Commitment has been
terminated, sixty-six and two thirds percent (66 2/3%) or more of the aggregate
outstanding principal balance of the Loans. For purposes of this definition
only, a Lender shall be deemed to include itself, and any Lender that is an
Affiliate or Approved Fund of such Lender.
Credit and Security Agreement

12



--------------------------------------------------------------------------------



 



     “Responsible Officer” means any of the Chief Executive Officer or Chief
Financial Officer of the applicable Borrower.
     “Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person (except in connection with the Warrant) or
(ii) any option, warrant or other right to acquire any equity interests in such
Person (excluding, however the Warrant), (c) any management fees, salaries or
other fees or compensation to any Person holding an equity interest in a
Borrower or a Subsidiary of a Borrower (other than (A) payments of salaries to
individuals, (B) bonuses accrued prior to the date hereof that are paid to
individuals , (C) directors fees, (D) the issuance of stock options or
restricted stock to employees, consultants and board members, and (E) advances
and reimbursements to employees, consultants or directors, all in the Ordinary
Course of Business and consistent with past practices), an Affiliate of a
Borrower or an Affiliate of any Subsidiary of a Borrower, (d) any lease or
rental payments to an Affiliate or Subsidiary of a Borrower, or (e) repayments
of or debt service on loans or other indebtedness held by any Person holding an
equity interest in a Borrower or a Subsidiary of a Borrower, an Affiliate of a
Borrower or an Affiliate of any Subsidiary of a Borrower unless permitted under
and made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Account” means a “securities account” (as defined in Article 9
of the UCC), an investment account, or other account in which Investment
Property or Securities are held or invested for credit to or for the benefit of
any Borrower.
     “Securities Account Control Agreement” means an agreement, in form and
substance satisfactory to Administrative Agent, among Administrative Agent, any
applicable Borrower and each securities intermediary in which such Borrower
maintains a Securities Account, which agreement provides that (a) such
securities intermediary acknowledges the security interest of Administrative
Agent in such Securities Account, (b) such securities intermediary shall comply
with entitlement orders and any other instructions originated by Administrative
Agent directing disposition of the assets and funds in such Securities Account
without further consent by the applicable Borrower, and (c) such securities
intermediary shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Securities Account or the contents thereof, other than
in respect of usual and customary service fees and of returned items for which
Administrative Agent has been given value, in each such case expressly consented
to by Administrative Agent, and containing such other terms and conditions as
Administrative Agent may require.
     “Security Document” means this Agreement and any other agreement, document
or instrument executed concurrently herewith or at any time hereafter pursuant
to which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Administrative Agent for its own benefit and the
benefit of the Lenders, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.
     “Side Letter” means that certain letter agreement by and among Ithaka
Acquisition Corp., the Administrative Agent and each Lender dated as of the date
hereof with regard to the delivery of the Ithaka Warrant , an Additional
Borrower Joinder Supplement, an Allonge, account control agreements and an
opinion letter pursuant to the terms and conditions contained in such letter
agreement.
     “Solvent” means, with respect to any Person, that such Person (a) has
capital that is not unreasonably small in relation to its business as presently
conducted or after giving effect to any contemplated transaction; and (b) does
not intend to incur and does not believe that it will incur debts beyond its
ability to pay such debts as they become due.
Credit and Security Agreement

13



--------------------------------------------------------------------------------



 



     “Subordinated Debt” means any Debt of Borrowers incurred pursuant to the
terms of any Subordinated Debt Documents, and with the prior written consent of
Administrative Agent and Required Lenders, all of which documents must be in
form and substance acceptable to Administrative Agent in its sole discretion.
     “Subordinated Debt Documents” means, with respect to any Debt governed by a
Subordination Agreement, any and all documents evidencing and/or securing such
Debt.
     “Subordination Agreement” means any agreement between Administrative Agent
and another creditor of Borrowers, as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof, pursuant to which the Debt owing from any Borrower(s) and/or the Liens
securing such Debt granted by any Borrower(s) to such creditor are subordinated
in any way to the Obligations and the Liens created under the Security
Documents, the terms and provisions of which such Subordination Agreements have
been agreed to by and are acceptable to Administrative Agent in the exercise of
its sole discretion.
     “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.
     “Swap Contract” means any “swap agreement”, as defined in Section 101 of
the Bankruptcy Code.
     “Tangible Net Worth” means, on any date, the consolidated total assets of
Borrowers and their Subsidiaries minus, (i) any amounts attributable to
(a) goodwill, (b) intangible items such as unamortized debt discount and
expense, patents, trademarks and service marks and names, copyrights and
research and development expenses except prepaid expenses, and (c) reserves not
already deducted from assets, and minus (ii) Total Liabilities.
     “Taxes” has the meaning set forth in Section 2.8.
     “Term Loan” has the meaning set forth in Section 2.1(a).
     “Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to Eight Million Dollars ($8,000,000).
     “Term Loan Commitment Amount” means, (i) as to any Lender that is a Lender
on the Closing Date, the dollar amount set forth opposite such Lender’s name on
the Commitment Annex under the column “Term Loan Commitment Amount”, as such
amount may be adjusted from time to time by any amounts assigned (with respect
to such Lender’s portion of Term Loans outstanding and its commitment to make
advances in respect of the Term Loan) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party and (ii) as to
any Lender that becomes a Lender after the Closing Date, the amount of the “Term
Loan Commitment Amount(s)” of other Lender(s) assigned to such new Lender
pursuant to the terms of the effective assignment agreement(s) pursuant to which
such new Lender shall become a Lender, as such amount may be adjusted from time
to time by any amounts assigned (with respect to such Lender’s portion of Term
Loans outstanding and its commitment to make advances in respect of the Term
Loan) pursuant to the terms of any and all effective assignment agreements to
which such Lender is a party.
     “Term Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Term Loan Commitment Percentage” (if such
Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such
Credit and Security Agreement

14



--------------------------------------------------------------------------------



 



Lender shall be deemed to be zero), and (b) on any date following the Closing
Date, the percentage equal to the Term Loan Commitment Amount of such Lender on
such date divided by the Term Loan Commitment on such date.
     “Term Note” means any note evidencing any portion of the Term Loan.
     “Termination Date” means the earlier to occur of (a) February 1, 2010, or
(b) any date on which Administrative Agent accelerates the maturity of the Loans
pursuant to Section 10.2.
     “Total Liabilities” means, on any day, obligations that should, under GAAP,
be classified as liabilities on Borrowers’ consolidated balance sheet, including
all Debt.
     “UCC” means the Uniform Commercial Code of the State of Illinois or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
     “United States” means the United States of America.
     “Warrant” means each of those certain warrants to purchase equity interests
in Borrower by and between (i) the Borrower and Administrative Agent dated as of
the date hereof and (ii) the Borrower and each Lender dated as of the date
hereof.
     Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its consolidated
subsidiaries delivered to Administrative Agent and each of the Lenders on or
prior to the Closing Date. If at any time any change in GAAP would affect the
computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, however, that until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrowers shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement which include a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication.
     Section 1.3 Other Definitional Provisions. References in this Agreement to
“Articles”, “Sections”, “Annexes”, “Exhibits” or “Schedules” shall be to
Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. References
to any statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States. References to any agreement,
instrument or document shall include all schedules, exhibits, annexes and other
attachments thereto. As used in this Agreement, the meaning of the term
“material” or the phrase “in all material respects” is intended to refer to an
act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC.
     Section 1.4 Funding and Settlement Currency. Unless otherwise specified
herein, the settlement of all payments and fundings hereunder between or among
the parties hereto shall be made in lawful money of the United States and in
immediately available funds.
Credit and Security Agreement

15



--------------------------------------------------------------------------------



 



     Section 1.5 Riders. All Riders attached hereto are hereby incorporated
herein by this reference and made a part hereof.
ARTICLE 2 — LOANS
     Section 2.1 Term Loans.
     (a) Term Loans.
          (i) Term Loan Amounts. On the terms and subject to the conditions set
forth herein, the Lenders hereby agree to make to Borrowers a term loan in an
original principal amount equal to the Term Loan Commitment (“Term Loan”). Each
Lender’s obligation to fund the Term Loan shall be limited to such Lender’s Term
Loan Commitment Percentage, and no Lender shall have any obligation to fund any
portion of any Term Loan required to be funded by any other Lender, but not so
funded. No Borrower shall have any right to reborrow any portion of the Term
Loan that is repaid or prepaid from time to time. The Term Loan shall be funded
in one advance on the Closing Date. Borrowers shall deliver to Administrative
Agent a Notice of Borrowing with respect to the proposed Term Loan advance, such
Notice of Borrowing to be delivered no later than noon (Chicago time) two (2)
Business Days prior to the Closing Date.
          (ii) Scheduled Repayments; Mandatory Prepayments; Optional
Prepayments.
               (A) There shall become due and payable, and Borrowers shall repay
the Term Loan through, scheduled payments as set forth on Schedule 2.1 attached
hereto. Notwithstanding the payment schedule set forth above, the outstanding
principal amount of the Term Loan shall become immediately due and payable in
full on the Termination Date.
               (B) There shall become due and payable and Borrowers shall prepay
the Term Loan in the following amounts and at the following times:
                    (i) on the date on which any Credit Party (or Administrative
Agent as loss payee or assignee) receives any casualty proceeds in excess of Two
Hundred and Fifty Thousand Dollars ($250,000) (in the aggregate for all such
proceeds in any fiscal year) of assets upon which Administrative Agent
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and repayment of secured debt permitted
under clause (c) of the definition of Permitted Indebtedness and encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Administrative Agent (with the consent of the Required Lenders) shall elect
to apply to the Obligations;
                    (ii) an amount equal to any interest that is deemed to be in
excess of the Maximum Lawful Rate (as defined below) and is required to be
applied to the reduction of the principal balance of the Loans by any Lender as
provided for in Section 2.7;
                    (iii) upon receipt by any Credit Party of the proceeds of
any Asset Disposition not made in the Ordinary Course of Business or pertaining
to Inventory, an amount equal to one hundred percent (100%) of the net cash
proceeds of such Asset Disposition (net of out-of-pocket expenses and repayment
of secured debt permitted under clause (c) of the definition of Permitted
Indebtedness and encumbering such asset), or such lesser portion as
Administrative Agent (with the consent of the Required Lenders) shall elect to
apply to the Obligations; provided that, for the avoidance of doubt, in this
Section 2.1(a)(ii)(B), “Asset Disposition” shall include any consideration,
including up-front payments and royalties or licensing fees paid over time,
received by any Credit Party in connection with any exclusive license entered
into by such Credit Party as licensor with respect to any Intellectual Property
of such Credit Party; and
                    (iv) upon receipt by any Credit Party of any Extraordinary
Receipts, an amount equal to one hundred percent (100%) of such Extraordinary
Receipts, or such lesser portion as Administrative Agent (with the consent of
the Required Lenders) shall elect to apply to the Obligations.
Credit and Security Agreement

16



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing and so long as no Event of Default or Default then
exists, any such casualty proceeds in excess of $250,000 (other than with
respect to Inventory and any real property, unless Required Lenders shall
otherwise elect) may be used by Borrowers within one hundred eighty (180) days
from the receipt of such proceeds to replace or repair any assets in respect of
which such proceeds were paid so long as (x) prior to the receipt of such
proceeds, Borrowers have delivered to Administrative Agent a reinvestment plan
detailing such replacement or repair acceptable to Administrative Agent in its
reasonable discretion and (y) such proceeds are deposited into an account over
which Administrative Agent has control promptly upon receipt by such Borrower.
All sums held by Administrative Agent pending reinvestment as described above
shall be deemed additional collateral for the Obligations and may be commingled
with the general funds of Administrative Agent.
               (C) Borrowers may from time to time, with at least two
(2) Business Day’s prior delivery to Administrative Agent of an appropriately
completed Payment Notification, prepay the Term Loan, plus all accrued interest,
in whole but not in part (other than mandatory partial prepayments required
under this Agreement); provided, however, that each such prepayment shall be
accompanied by any prepayment fees required hereunder.
          (iii) All Prepayments. Except as this Agreement may specifically
provide otherwise, all prepayments of the Term Loan shall be applied by
Administrative Agent to the Obligations in inverse order of maturity; provided,
however, that upon the occurrence and during an Event of Default, all
prepayments of the Term Loan shall be applied in accordance with Section 10.6.
The monthly payments required under Schedule 2.1 shall continue in the same
amount (for so long as the Term Loan and/or (if applicable) any advance
thereunder shall remain outstanding) notwithstanding any partial prepayment,
whether mandatory or optional, of the Term Loan.
     Section 2.2 Interest, Interest Calculations and Certain Fees.
     (a) Interest. From and following the Closing Date, the Loans and the other
Obligations shall bear interest at the sum of the Base Rate plus the applicable
Base Rate Margin, subject to the provisions of Section 10.4 below regarding
default rates of interest. Interest on the Loans shall be paid in arrears on the
first (1st) day of each month and on the maturity of such Loans, whether by
acceleration or otherwise. Interest on all other Obligations shall be payable on
demand and upon the Termination Date. For purposes of calculating interest, all
funds transferred from the Payment Account for application to the Term Loan
shall be subject to a two (2) Business Day clearance period.
     (b) Commitment Fee. Contemporaneous with Borrowers’ execution of this
Agreement, Borrowers shall pay Administrative Agent, for the benefit of all
Lenders in accordance with their respective Pro Rata Shares, a fee in an amount
equal to Eighty Thousand Dollars ($80,000). All fees payable pursuant to this
paragraph shall be deemed fully earned and non-refundable as of the Closing
Date.
     (c) Exit Fee. Borrowers shall pay to Administrative Agent, for the benefit
of all Lenders, as compensation for the costs of making funds available to
Borrowers under this Agreement an exit fee (the “Exit Fee”) calculated in
accordance with this subsection and upon the date or dates required under this
subsection. The Exit Fee shall be equal to One Hundred Sixty Thousand Dollars
($160,000). The Exit Fee shall be due and payable on the earlier to occur of
(i) the Termination Date or (ii) payment in full of the aggregate principal
amount of the Term Loan (whether voluntary, involuntary or mandatory). All fees
payable pursuant to this paragraph shall be deemed fully accrued and earned as
of the Closing Date.
     (d) Prepayment Fee. If any advance under the Term Loan is prepaid at any
time, in whole or in part, for any reason (whether by voluntary or mandatory
prepayment by Borrowers, by reason of the occurrence of an Event of Default or
the acceleration of the Term Loan, or otherwise), or if the Term Loan shall
become accelerated and due and payable in full, Borrowers shall pay to
Administrative Agent, for the benefit of all Lenders, as compensation for the
costs of such Lenders making funds available to Borrowers under this Agreement,
a prepayment fee (the “Prepayment Fee”) calculated in accordance with this
subsection. If such prepayment occurs prior to the first anniversary date of the
Closing Date, the Prepayment Fee for the Term Loan shall be equal to the amount
prepaid multiplied by five percent (5.0%), if such prepayment occurs on or after
the first anniversary date of the Closing Date, but prior to the second
anniversary date of the Closing Date, the Prepayment Fee for the Term
Credit and Security Agreement

17



--------------------------------------------------------------------------------



 



Loan shall be equal to the amount prepaid multiplied by two percent (2.0%) and
if such prepayment occurs on or after the second anniversary date of the Closing
Date, the Prepayment Fee for the Term Loan shall be equal to the amount prepaid
multiplied by one percent (1.0%). Notwithstanding the above, the prepayment fee
provided for in this Section 2.2(d) shall not apply to or be assessed upon any
prepayment made by Borrowers pursuant to Section 2.1(a)(ii)(B)(i) (relating to
casualty proceeds). All fees payable pursuant to this paragraph shall be deemed
fully earned and non-refundable as of the Closing Date. For the avoidance of
doubt, the obligations of Borrowers under Sections 2.2(c) and (d) are distinct
and separate obligations, and Borrowers shall be obligated to pay the Exit Fee
and the Prepayment Fee in accordance with Sections 2.2(c) and (d), respectively.
     (e) Audit Fees. Borrowers shall pay to Administrative Agent, for its own
account and not for the benefit of any other Lenders, all reasonable fees and
expenses in connection with audits and inspections of Borrowers’ books and
records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as
Administrative Agent shall deem appropriate, which shall be due and payable on
the later of (i) the first Business Day of the month following the date of
issuance by Administrative Agent of a written request for payment thereof to
Borrowers, or (ii) the tenth (10th) day following the issuance of such notice;
provided, that so long as no Event of Default or Default has occurred, Borrowers
shall be liable for such fees and expenses for no more than four (4) such audits
in any given calendar year.
     (e) Wire Fees. Borrowers shall pay to Administrative Agent, for its own
account and not for the account of any other Lenders, on written demand, any and
all fees, costs or expenses which Administrative Agent pays to a bank or other
similar institution (including, without limitation, any fees paid by
Administrative Agent to any other Lender) arising out of or in connection with
(i) the forwarding to Borrowers or any other Person on behalf of Borrowers, by
Administrative Agent, of proceeds of the Loans made by any Lender to Borrowers
pursuant to this Agreement, and (ii) the depositing for collection, by
Administrative Agent, of any check or item of payment received or delivered to
Administrative Agent on account of Obligations.
     (f) Late Charges. If payments of principal (other than a final installment
of principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Administrative Agent, promptly shall pay to Administrative
Agent, for the benefit of the Lenders, as additional compensation to
Administrative Agent in administering the Obligations, an amount equal to five
percent (5.0%) of each delinquent payment.
     (g) Computation of Interest and Related Fees. All interest and fees under
each Financing Document shall be calculated on the basis of a 360-day year for
the actual number of days elapsed. The date of funding of a Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.
     (h) Automated Clearing House Payments. If Administrative Agent so elects,
monthly payments of interest and amortization shall be paid to Administrative
Agent by Automated Clearing House debit of immediately available funds from the
financial institution account designated by Borrower Representative in the
Automated Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt. Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting. In no event shall any
such payments be refunded to Borrowers.
     Section 2.3 Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Term Loan Commitment.
     Section 2.4 Reserved.
     Section 2.5 Reserved.
     Section 2.6 General Provisions Regarding Payment; Loan Account.
Credit and Security Agreement

18



--------------------------------------------------------------------------------



 



     (a) All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension (it being understood and agreed that,
solely for purposes of computations contained herein and determining compliance
therewith, if payment is made, in full, on any such extended due date, such
payment shall be deemed to have been paid on the original due date without
giving effect to any extension thereto). Any payments received in the Payment
Account before noon (Chicago time) on any date shall be deemed received by
Administrative Agent on such date, and any payments received in the Payment
Account after noon (Chicago time) on any date shall be deemed received by
Administrative Agent on the next succeeding Business Day.
     (b) Administrative Agent shall maintain a loan account (the “Loan Account”)
on its books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower. All entries in the Loan Account shall be made in accordance
with Administrative Agent’s customary accounting practices as in effect from
time to time. The balance in the Loan Account, as recorded in Administrative
Agent’s books and records at any time shall be conclusive and binding evidence
of the amounts due and owing to Administrative Agent by each Borrower absent
manifest error; provided, however, that any failure to so record or any error in
so recording shall not limit or otherwise affect any Borrower’s duty to pay all
amounts owing hereunder or under any other Financing Document. Administrative
Agent shall endeavor to provide Borrowers with a monthly statement regarding the
Loan Account (but neither Administrative Agent nor any Lender shall have any
liability if Administrative Agent shall fail to provide any such statement).
Unless any Borrower notifies Administrative Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrowers in all respects as to all matters reflected
therein, absent manifest error.
     Section 2.7 Maximum Interest. In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Illinois or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. Any such reduction
in the principal balance shall be applied to the Obligations owing to Lenders in
accordance with the Pro Rata Share of each Lender. In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.
Section 2.8 Taxes; Capital Adequacy.
     (a) All payments of principal and interest on the Loans and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Administrative Agent’s or any Lender’s net income by
the jurisdictions
Credit and Security Agreement

19



--------------------------------------------------------------------------------



 



under which Administrative Agent or such Lender is organized or conducts
business (other than solely as the result of entering into any of the Financing
Documents or taking any action thereunder) (all non-excluded items being called
“Taxes”). If any withholding or deduction from any payment to be made by any
Borrower hereunder is required in respect of any Taxes pursuant to any
applicable Law, then Borrowers will: (i) pay directly to the relevant authority
the full amount required to be so withheld or deducted; (ii) promptly forward to
Administrative Agent (with a copy to the applicable Lender) an official receipt
or other documentation satisfactory to Administrative Agent evidencing such
payment to such authority; and (iii) pay to Administrative Agent (and such
applicable Lender) for the account of Administrative Agent and Lenders such
additional amount or amounts as is necessary to ensure that the net amount
actually received by Administrative Agent and each Lender will equal the full
amount Administrative Agent and such Lender would have received had no such
withholding or deduction been required. If any Taxes are directly asserted
against Administrative Agent or any Lender with respect to any payment received
by Administrative Agent or such Lender hereunder, Administrative Agent or such
Lender may pay such Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Administrative Agent or such Lender first made
written demand therefor.
     (b) If any Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Administrative Agent, for the account of
Administrative Agent and the respective Lenders, the required receipts or other
required documentary evidence, Borrowers shall indemnify Administrative Agent
and Lenders for any incremental Taxes, interest or penalties that may become
payable by Administrative Agent or any Lender as a result of any such failure.
     (c) Each Lender that (i) is organized or incorporated under the laws of a
jurisdiction other than the United States, and (ii)(A) is a party hereto on the
Closing Date or (B) purports to become an assignee of an interest as a Lender
under this Agreement after the Closing Date (unless such Lender was already a
Lender hereunder immediately prior to such assignment) (each such Lender a
“Foreign Lender”) shall execute and deliver to each of Borrowers and
Administrative Agent one or more (as Borrowers or Administrative Agent may
reasonably request) United States Internal Revenue Service Forms W-8ECI, W-8BEN,
W-8IMY (as applicable) and other applicable forms, certificates or documents
prescribed by the United States Internal Revenue Service or reasonably requested
by Administrative Agent certifying as to such Lender’s entitlement to a complete
exemption from withholding or deduction of Taxes. Borrowers shall not be
required to pay additional amounts to any Lender pursuant to this Section 2.8
with respect to United States withholding and income Taxes to the extent that
the obligation to pay such additional amounts would not have arisen but for the
failure of such Lender to comply with this paragraph other than as a result of a
change in law.
     (d) If any Lender shall determine in its commercially reasonable judgment
that the adoption or taking effect of, or any change in, any applicable Law
regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Administrative Agent), Borrowers shall promptly
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is two hundred seventy (270) days prior to the date on
which such Lender first made demand therefor.
Credit and Security Agreement

20



--------------------------------------------------------------------------------



 



     (e) If any Lender requires compensation under Section 2.8(d), or requires
any Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion). Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     Section 2.9 Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of issuing Notices of Borrowing, and giving instructions with
respect to the disbursement of the proceeds of the Loans, giving and receiving
all other notices and consents hereunder or under any of the other Financing
Documents and taking all other actions (including in respect of compliance with
covenants) on behalf of any Borrower or Borrowers under the Financing Documents.
Borrower Representative hereby accepts such appointment. Notwithstanding
anything to the contrary contained in this Agreement, no Borrower other than
Borrower Representative shall be entitled to take any of the foregoing actions.
The proceeds of each Loan made hereunder shall be advanced to or at the
direction of Borrower Representative and if not used by Borrower Representative
in its business (for the purposes provided in this Agreement) shall be deemed to
be immediately advanced by Borrower Representative to the appropriate other
Borrower hereunder as an intercompany loan (collectively, “Intercompany Loans”).
All proceeds of Collateral of each Borrower received by Administrative Agent and
applied to the Obligations shall be deemed to be repayments of the Intercompany
Loans owing by such Borrower to Borrower Representative. Borrowers shall
maintain accurate books and records with respect to all Intercompany Loans and
all repayments thereof. Administrative Agent and each Lender may regard any
notice or other communication pursuant to any Financing Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or all
Borrowers hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
     Section 2.10 Joint and Several Liability. Borrowers are defined
collectively to include all Persons named as one of the Borrowers herein;
provided, however, that any references herein to “any Borrower”, “each Borrower”
or similar references, shall be construed as a reference to each individual
Person named as one of the Borrowers herein. Each Person so named shall be
jointly and severally liable for all of the obligations of Borrowers under this
Agreement. Each Borrower, individually, expressly understands, agrees and
acknowledges, that the credit facilities would not be made available on the
terms herein in the absence of the collective credit of all of the Persons named
as the Borrowers herein, the joint and several liability of all such Persons,
and the cross-collateralization of the collateral of all such Persons.
Accordingly, each Borrower, individually acknowledges that the benefit to each
of the Persons named as one of the Borrowers as a whole constitutes reasonably
equivalent value, regardless of the amount of the credit facilities actually
borrowed by, advanced to, or the amount of collateral provided by, any
individual Borrower. In addition, each entity named as one of the Borrowers
herein hereby acknowledges and agrees that all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in this Agreement shall be applicable to and shall be binding upon and
measured and enforceable individually against each Person named as one of the
Borrowers herein as well as all such Persons when taken together. By way of
illustration, but without limiting the generality of the foregoing, the terms of
Section 10.1 of this Agreement are to be applied to each individual Person named
as one of the Borrowers herein (as well as to all such Persons taken as a
whole), such that the occurrence of any of the events described in Section 10.1
of this Agreement as to any Person named as one of the Borrowers herein shall
constitute an Event of Default even if such event has not occurred as to any
other Persons named as the Borrowers or as to all such Persons taken as a whole.
ARTICLE 3 — REPRESENTATIONS AND WARRANTIES
     To induce Administrative Agent and Lenders to enter into this Agreement and
to make the Loans and other
Credit and Security Agreement

21



--------------------------------------------------------------------------------



 



credit accommodations contemplated hereby, each Borrower hereby represents and
warrants to Administrative Agent and each Lender that:
     Section 3.1 Existence and Power. Each Credit Party is an entity as
specified on Schedule 3.1, is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1 (except to the extent of any change in
the foregoing information as to any Credit Party following the Closing Date so
long as such change was made and notice of such change was given to
Administrative Agent in accordance with Section 9.2(e)), and has all powers and
all Permits necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits could not reasonably be expected to have a Material Adverse Effect. Each
Credit Party is qualified to do business as a foreign entity in each
jurisdiction in which it is required to be so qualified, which jurisdictions as
of the Closing Date are specified on Schedule 3.1, except where the failure to
be so qualified could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3.1, no Credit Party, over the five (5)
year period preceding the Closing Date, (a) has had any name other than its
current name, or (b) was incorporated or organized under the laws of any
jurisdiction other than its current jurisdiction of incorporation or
organization.
     Section 3.2 Organization and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and do not violate, conflict with or cause a breach or a default under
(a) any Law applicable to any Credit Party or any of the Organizational
Documents of any Credit Party, or (b) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults as could not,
with respect to this clause (b), reasonably be expected to have a Material
Adverse Effect.
     Section 3.3 Binding Effect. Each of the Financing Documents to which any
Credit Party is a party constitutes a valid and binding agreement or instrument
of such Credit Party, enforceable against such Credit Party in accordance with
its respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.
     Section 3.4 Capitalization. The authorized equity securities of each of the
Credit Parties as of the Closing Date is as set forth on Schedule 3.4. All
issued and outstanding equity securities of each of the Credit Parties are duly
authorized and validly issued, fully paid and nonassessable, are free and clear
of all Liens other than those in favor of Administrative Agent for the benefit
of Administrative Agent and Lenders, and such equity securities were issued in
compliance with all applicable Laws. The identity of the holders of the equity
securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on Schedule 3.4. No shares of the capital
stock or other equity securities of any Credit Party, other than those described
above, are issued and outstanding as of the Closing Date. Except as set forth on
Schedule 3.4, as of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party of any
equity securities of any such entity. None of the authorized and/or issued
capital stock or other equity securities of any Credit Party are subject to any
mandatory repurchase or redemption provisions or put rights in favor of any
holder thereof (not including any repurchase or redemption provisions
exercisable solely at the option of such Credit Party) or otherwise constitute
Debt under the definition set forth herein or are subject to any provisions
requiring the mandatory payment of any dividends at any time (not including any
specified dividends which accrue at specified times but which are payable only
as, when and if declared by the board of directors or other similar governance
body or manager or partner of such Credit Party and/or upon liquidation of such
Credit Party).
     Section 3.5 Financial Information. All information delivered to
Administrative Agent and pertaining to the financial condition of any Credit
Party fairly presents the financial position of such Credit Party as of such
date in conformity with GAAP (and as to unaudited financial statements, subject
to normal year-end adjustments and the absence of footnote disclosures). Since
December 31, 2006, there has been no material adverse
Credit and Security Agreement

22



--------------------------------------------------------------------------------



 



change in the business, operations, properties, prospects or condition
(financial or otherwise) of any Credit Party.
     Section 3.6 Litigation. Except as set forth on Schedule 3.6 as of the
Closing Date, and except as hereafter disclosed to Administrative Agent in
writing, there is no Litigation pending against, or to such Borrower’s knowledge
threatened against or affecting, any Credit Party. There is no Litigation
pending in which an adverse decision could reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any of the Financing Documents.
     Section 3.7 Ownership of Property. Each Borrower and each of its
Subsidiaries is the lawful owner of, has good and marketable title to and is in
lawful possession of, or has valid leasehold interests in, all properties and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person.
     Section 3.8 No Default. No Event of Default, or to such Borrower’s
knowledge, Default, has occurred and is continuing. No Credit Party is in breach
or default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.
     Section 3.9 Labor Matters. As of the Closing Date, there are no strikes or
other labor disputes pending or, to any Borrower’s knowledge, threatened against
any Credit Party. Hours worked and payments made to the employees of the Credit
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters. All payments due from the Credit
Parties, or for which any claim may be made against any of them, on account of
wages and employee and retiree health and welfare insurance and other benefits
have been paid or accrued as a liability on their books, as the case may be. The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which it is a party or by
which it is bound.
     Section 3.10 Regulated Entities. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.
     Section 3.11 Margin Regulations. None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.
     Section 3.12 Compliance With Laws; Anti-Terrorism Laws.
     (a) Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.
     (b) None of the Credit Parties, their Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.
No Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates
or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.
     Section 3.13 Taxes. All federal, state and local tax returns, reports and
statements required to be filed by or on behalf of each Credit Party have been
filed with the appropriate Governmental Authorities in all
Credit and Security Agreement

23



--------------------------------------------------------------------------------



 



jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all Taxes
(including real property Taxes) and other charges shown to be due and payable
have been timely paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for nonpayment thereof. Except to the
extent subject to a Permitted Contest, all state and local sales and use Taxes
required to be paid by each Credit Party have been paid. All federal and state
returns have been filed by each Credit Party for all periods for which returns
were due with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made.
     Section 3.14 Compliance with ERISA.
     (a) Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects. Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently. No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.
     (b) During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan, (i) no steps have been taken to terminate any Pension
Plan and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could result in the incurrence by any Credit Party of any
material liability, fine or penalty. No Credit Party has incurred liability to
the PBGC (other than for current premiums) with respect to any employee Pension
Plan. All contributions (if any) have been made on a timely basis to any
Multiemployer Plan that are required to be made by any Credit Party or any other
member of the Controlled Group under the terms of the plan or of any collective
bargaining agreement or by applicable Law; no Credit Party nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan, and no Credit Party nor any member of the Controlled Group has received
any notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.
     Section 3.15 Consummation of Financing Documents; Brokers. Except as set
forth on Schedule 3.15, and except for fees payable to Administrative Agent
and/or Lenders, no broker, finder or other intermediary has brought about the
obtaining, making or closing of the transactions contemplated by the Financing
Documents, and no Credit Party has or will have any obligation to any Person in
respect of any finder’s or brokerage fees, commissions or other expenses in
connection herewith or therewith. All brokerage and finder’s fees, commissions
and other expenses payable in connection with the transactions contemplated by
the Financing Documents have been paid in full by Borrowers contemporaneously
with the execution of the Financing Documents and the initial funding of the
Loan.
     Section 3.16 Related Transactions. All transactions contemplated by the
Financing Documents to be consummated on or prior to the date hereof have been
so consummated (including, without limitation, the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Financing Documents, true and complete copies of
which have been delivered to Administrative Agent, and in compliance with all
applicable Law, except for such Laws the noncompliance with which would not
reasonably be expected to have a Material Adverse Effect.
     Section 3.17 Material Contracts. Except for the Financing Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Financing
Documents, the “Material Contracts”), as of the Closing Date there are no
(a) employment agreements covering the management of any Credit Party,
(b) collective bargaining agreements or other similar labor agreements covering
any employees of any Credit Party, (c) agreements for managerial, consulting or
similar services to which any Credit Party is a party or by which it is
Credit and Security Agreement

24



--------------------------------------------------------------------------------



 



bound, (d) agreements regarding any Credit Party, its assets or operations or
any investment therein to which any of its equityholders is a party or by which
it is bound, (e) real estate leases, Intellectual Property licenses or other
lease or license agreements to which any Credit Party is a party, either as
lessor or lessee, or as licensor and licensee (other than licenses arising from
the purchase of “off the shelf” products), or (f) customer, distribution,
marketing or supply agreements to which any Credit Party is a party, in each
case with respect to the preceding clauses (a), (c), (d), (e) and (f) requiring
payment of more than One Hundred Thousand Dollars ($100,000) in any year,
(g) partnership agreements to which any Credit Party is a general partner or
joint venture agreements to which any Credit Party is a party, (h) third party
billing arrangements to which any Credit Party is a party, or (i) any other
agreements or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect. Schedule 3.17 sets
forth, with respect to each real estate lease agreement to which any Borrower is
a party (as a lessee) as of the Closing Date, the address of the subject
property, the name and address of the landlord and the annual rental (or, where
applicable, a general description of the method of computing the annual rental).
The consummation of the transactions contemplated by the Financing Documents
will not give rise to a right of termination in favor of any party to any
Material Contract (other than any Credit Party). All Material Contracts may be
terminated by Borrower upon ninety (90) days or sooner.
     Section 3.18 Compliance with Environmental Requirements; No Hazardous
Materials.
     Except in each case as set forth on Schedule 3.18:
     (a) no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened to or against any Credit Party or any Credit
Party’s real or personal property (now owned or leased or previously owned or
leased) by any Governmental Authority or other Person with respect to any
(i) alleged violation by any Credit Party of any Environmental Law, (ii) alleged
failure by any Credit Party to have any Permits under any Environmental Law or
relating to any Hazardous Materials required in connection with the conduct of
its business or to comply with the terms and conditions thereof,
(iii) generation, treatment, storage, recycling, transportation or disposal of
any Hazardous Materials, or (iv) release of Hazardous Materials; and
     (b) no property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, on which any Credit Party has generated, stored or disposed of or
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to such
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or
other investigations which may lead to claims against any Credit Party for
clean-up costs, remedial work, damage to natural resources or personal injury
claims, including, without limitation, claims under CERCLA.
For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.
     Section 3.19 Intellectual Property. Each Credit Party owns, is licensed to
use or otherwise has the right to use, all Intellectual Property that is
material to the condition (financial or other), business or operations of such
Credit Party. All Intellectual Property existing as of the Closing Date and
registered with any United States or foreign Governmental Authority (including
without limitation any and all applications for the registration of any
Intellectual Property with any such United States or foreign Governmental
Authority) and all licenses under which any Borrower is the licensee of any such
registered Intellectual Property (or any such application for the registration
of Intellectual Property) owned by another Person are set forth on Schedule
3.19. Such Schedule 3.19 indicates in each case whether such registered
Intellectual Property (or application therefor) is owned or licensed by such
Credit Party, and in the case of any such licensed registered Intellectual
Property (or application therefor), lists the name and address of the licensor
and the name and date of the agreement pursuant to which such item of
Intellectual Property is licensed and whether or not such license is an
exclusive license and indicates whether there are any purported restrictions in
such license on the ability to such Credit Party to grant a security interest in
and/or to transfer any of its rights as a licensee under such license. Except as
indicated on Schedule 3.19, the applicable
Credit and Security Agreement

25



--------------------------------------------------------------------------------



 



Credit Party is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each such registered Intellectual Property
(or application therefor) purported to be owned by such Borrower, free and clear
of any Liens and/or licenses in favor of third parties or agreements or
covenants not such sue third parties for infringement. All Intellectual Property
of each Credit Party is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. Borrowers are not a
party to, nor are bound by, any material license or other agreement with respect
to which any Borrower is the licensee that prohibits or otherwise restricts such
Borrower from granting a security interest in such Borrower’s interest in such
license or agreement or other property. To such Borrower’s knowledge, each
Credit Party conducts its business without infringement or claim of infringement
of any Intellectual Property rights of others and there is no infringement or
claim of infringement by others of any Intellectual Property rights of any
Credit Party, which infringement or claim of infringement could reasonably be
expected to have a Material Adverse Effect.
     Section 3.20 Solvency. Each Borrower and each additional Credit Party is
Solvent.
     Section 3.21 Full Disclosure. None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Administrative Agent
or any Lender in connection with the consummation of the transactions
contemplated in connection with the Financing Documents after the Closing Date,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which such statements were made. All
financial projections delivered to Administrative Agent and the Lenders by
Borrowers (or their agents) have been prepared on the basis of the assumptions
stated therein. Such projections represented such Borrower’s good faith estimate
as of the date thereof of such Borrower’s future financial performance and such
assumptions were believed by such Borrower to be fair and reasonable as of the
date thereof in light of business conditions then prevailing; provided, however,
that Borrowers can give no assurance that any such projections will be attained.
     Section 3.22 Reserved.
     Section 3.23 Subsidiaries. Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities except
for Permitted Investments.
ARTICLE 4 — AFFIRMATIVE COVENANTS
     Each Borrower agrees that, so long as any Credit Exposure exists:
     Section 4.1 Financial Statements and Other Reports. Each Borrower will
deliver to Administrative Agent: (1) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet, cash flow and income statement covering Borrower’s
consolidated operations during the period, prepared under GAAP, consistently
applied, certified by a Responsible Officer and in a form acceptable to
Administrative Agent; provided, however, that in the event that Borrower becomes
subject to the reporting requirements under the Securities Exchange Act of 1934,
as amended, Borrower shall provide such financial statements within forty-five
(45) days after the last day of each fiscal quarter rather than within thirty
(30) days of the last day of each month; (2) as soon as available, but no later
than ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Administrative Agent
in its reasonable discretion, (3) within five (5) days of delivery or filing
thereof, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt and copies of
all reports and other filings made by Borrower with any stock exchange on which
any securities of any Borrower are traded and/or the SEC (which, at all times
that Borrower is subject to the reporting requirements under the Securities
Exchange Act of 1934, shall be in lieu of the financial statements required
pursuant to clause (1) above); (4) a prompt report of any legal actions pending
or threatened against any Borrower or any of its Subsidiaries that could result
in damages or costs to any Borrower or any of its Subsidiaries of Five Hundred
Thousand Dollars ($500,000) or more; (5) prompt written notice of an event that
materially and adversely affects the value of any Intellectual Property; and
(6) budgets, sales projections, operating plans and other financial information
and information, reports or statements regarding the Borrowers, their business
and the Collateral as Administrative Agent may from time to time reasonably
request. Each Borrower will, in conjunction
Credit and Security Agreement

26



--------------------------------------------------------------------------------



 



with the delivery of each set of financial statements required under clause
(l) above, deliver to Administrative Agent, a duly completed Compliance
Certificate signed by a Responsible Officer. Promptly upon their becoming
available, Borrowers shall deliver to Administrative Agent copies of all Swap
Contracts to which any Borrower is a party. Promptly upon Administrative Agent’s
receipt of any of the foregoing in this Section 4.1, Administrative Agent shall
deliver a copy to each Lender.
     Section 4.2 Payment and Performance of Obligations. Each Borrower (a) will
pay and discharge at or prior to maturity, all of their respective obligations
and liabilities, including tax liabilities, except for such obligations and/or
liabilities (i) that may be the subject of a Permitted Contest, and (ii) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect, (b) will maintain in accordance with GAAP, appropriate
reserves for the accrual of all of their respective obligations and liabilities,
and (c) will not breach or permit any Subsidiary to breach, or permit to exist
any default under, the terms of any Material Contract or any other lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.
     Section 4.3 Maintenance of Existence. Each Borrower will preserve, renew
and keep in full force and effect and in good standing their respective
existence and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business.
     Section 4.4 Maintenance of Property; Insurance.
     (a) Each Borrower will keep all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.
If all or any part of the Collateral useful or necessary in its business,
becomes damaged or destroyed, each Borrower will promptly and completely repair
and/or restore the affected Collateral in a good and workmanlike manner,
regardless of whether Administrative Agent agrees to disburse insurance proceeds
or other sums to pay costs of the work of repair or reconstruction.
     (b) Upon completion of any Permitted Contest, Borrowers shall promptly pay
the amount due, if any, and deliver to Administrative Agent proof of the
completion of the contest and payment of the amount due, if any, following which
Administrative Agent shall return the security, if any, deposited with
Administrative Agent pursuant to the definition of Permitted Contest.
     (c) Each Borrower will maintain (i) all insurance described on
Schedule 4.4, upon the terms and with the coverages and rights in favor of
Administrative Agent and Lenders as described in Schedule 4.4, and (ii) such
other insurance coverage in such amounts and with respect to such risks as
Administrative Agent may reasonably from time to time request; provided,
however, that, in no event shall such insurance be in amounts or with coverage
less than, or with carriers with qualifications inferior to, any of the
insurance or carriers in existence as of the Closing Date (or required to be in
existence after the Closing Date under a Financing Document), as evidenced by
the insurance certificates attached hereto as Schedule 4.4. All such insurance
shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Administrative Agent. Notwithstanding the foregoing,
Borrowers shall not be required to maintain such insurance for Collateral that
the applicable Borrower determines in good faith is no longer used or useful in
the business of such Borrower.
     (d) On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Administrative Agent, for the benefit of Lenders, to be
named as an additional insured, assignee and loss payee (which shall include, as
applicable, identification as mortgagee), as applicable, on each insurance
policy required to be maintained pursuant to this Section 4.4 pursuant to
endorsements in form and content acceptable to Administrative Agent. Borrowers
will deliver to Administrative Agent and the Lenders (i) on the Closing Date, a
certificate from Borrowers’ insurance broker dated such date showing the amount
of coverage as of such date, and that such policies will include effective
waivers (whether under the terms of any such policy or otherwise) by the insurer
of all claims for insurance premiums against all loss payees and additional
insureds and all rights of subrogation against all loss payees and additional
insureds, and that if all or any part of such policy is canceled, terminated or
expires, the insurer will forthwith give notice thereof to each additional
insured, assignee and loss payee and that no cancellation, reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee of
written notice thereof,
Credit and Security Agreement

27



--------------------------------------------------------------------------------



 



(ii) upon the request of any Lender through Administrative Agent from time to
time full information as to the insurance carried, (iii) within five (5) days of
receipt of notice from any insurer, a copy of any notice of cancellation,
nonrenewal or material change in coverage from that existing on the date of this
Agreement, and (iv) forthwith, notice of any cancellation or nonrenewal of
coverage by any Borrower.
     (e) In the event any Borrower (i) fails to maintain the insurance coverage
required by this Agreement, or (ii) fails to provide Administrative Agent with
evidence of the insurance coverage required by this Agreement and such failure
to provide evidence continues for five (5) Business Days, Administrative Agent
may (but shall have no obligation to) purchase insurance at Borrowers’ expense
to protect Administrative Agent’s and each Lender’s interests in the Collateral
and to protect Administrative Agent and Lenders from liability claims relating
to the Borrowers’ operations, and the costs and expenses of Administrative Agent
in obtaining and paying the premiums on any such insurance shall constitute part
of the Obligations for which the Borrowers are jointly and severally liable
hereunder and which are secured by the Collateral.
     Section 4.5 Compliance with Laws. Each Borrower will comply with the
requirements of all applicable Laws, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Accounts.
     Section 4.6 Inspection of Property, Books and Records. Each Borrower will
keep proper books of record substantially in accordance with GAAP in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities; and will permit at the sole cost of
Borrowers (subject, however, to any limitations set forth in Section 2.2(d)),
representatives of Administrative Agent and of any Lender (but at such Lender’s
expense unless such visit or inspection is made concurrently with Administrative
Agent) to visit and inspect any of their respective properties, to examine and
make abstracts or copies from any of their respective books and records, to
conduct a collateral audit and analysis of their respective operations and the
Collateral, to verify the amount and age of the Accounts, the identity and
credit of the respective Account Debtors, to review the billing practices of
Borrower and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired. In the absence of an Event of Default,
Administrative Agent or any Lender exercising any rights pursuant to this
Section 4.6 shall give the applicable Borrower or any applicable Subsidiary
commercially reasonable prior notice of such exercise. No notice shall be
required during the existence and continuance of any Event of Default or any
time during which Administrative Agent reasonably believes an Event of Default
exists.
     Section 4.7 Use of Proceeds. Borrowers shall use the proceeds of the Term
Loan solely for payment of the refinancing on the Closing Date of Debt owed to
Oxford Finance Corporation and for working capital needs and general corporate
purposes. No portion of the proceeds of the Loans will be used for family,
personal, agricultural or household use.
     Section 4.8 Estoppel Certificates. After written request by Administrative
Agent, and not more than four (4) times during any twelve-month period unless an
Event of Default has occurred and is continuing, Borrowers will within fifteen
(15) days and at their expense furnish Administrative Agent with a statement,
duly acknowledged and certified (the “Estoppel Certificate”), setting forth
(a) the amount of the original principal amount of the Notes, and the unpaid
principal amount of the Notes, (b) the rate of interest of the Notes, (c) the
date payments of interest and/or principal were last paid, (d) any offsets or
defenses to the payment of the Obligations, and if any are alleged, the nature
thereof, (e) that the Notes and this Agreement have not been modified or if
modified, giving particulars of such modification, and (f) that there has
occurred and is then continuing no Default or Event of Default or if such
Default or Event of Default exists, the nature thereof, the period of time it
has existed, and the action being taken to remedy such Default or Event of
Default.
     Section 4.9 Notices of Litigation and Defaults.
     (a) Borrowers will give prompt written notice to Administrative Agent of
any litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party which would reasonably be expected to
have a Material Adverse Effect with respect to Borrowers or any other Credit
Party.
Credit and Security Agreement

28



--------------------------------------------------------------------------------



 



     (b) Without limiting or contradicting any other more specific provision of
this Agreement, promptly (and in any event within three (3) Business Days) upon
any Borrower becoming aware of the existence of any Default or Event of Default,
Borrowers shall give written notice to Administrative Agent of such occurrence,
which such notice shall include a reasonably detailed description of such
Default or Event of Default.
     Section 4.10 Hazardous Materials; Remediation.
     (a) If any release or disposal of Hazardous Materials shall occur or shall
have occurred on any real property or any other assets of any Borrower or any
other Credit Party, such Borrower will cause, or direct the applicable Credit
Party to cause, the prompt containment and removal of such Hazardous Materials
and the remediation of such real property or other assets as is necessary to
comply with all Environmental Laws and to preserve the value of such real
property or other assets. Without limiting the generality of the foregoing, each
Borrower shall, and shall cause each other Credit Party to, comply with each
Environmental Law requiring the performance at any real property by any Borrower
or any other Credit Party of activities in response to the release or threatened
release of a Hazardous Material.
     (b) Borrowers will provide Administrative Agent within thirty (30) days
after written demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Administrative Agent that
sufficient funds are available to pay the cost of removing, treating and
disposing of any Hazardous Materials or Hazardous Materials Contamination and
discharging any assessment which may be established on any property as a result
thereof, such demand to be made, if at all, upon Administrative Agent’s
reasonable business determination that the failure to remove, treat or dispose
of any Hazardous Materials or Hazardous Materials Contamination, or the failure
to discharge any such assessment could reasonably be expected to have a Material
Adverse Effect.
     Section 4.11 Further Assurances.
     (a) Each Borrower will, at its own cost and expense, cause to be promptly
and duly taken, executed, acknowledged and delivered all such further acts,
documents and assurances as may from time to time be necessary or as
Administrative Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to
(i) establish, create, preserve, protect and perfect a first priority Lien
(subject only to Permitted Liens) in favor of Administrative Agent for the
benefit of the Lenders on the Collateral (including Collateral acquired after
the date hereof), and (ii) unless Required Lenders shall agree otherwise in
writing, cause all Domestic Subsidiaries of Borrowers to be jointly and
severally obligated with the other Borrowers under all covenants and obligations
under this Agreement, including the obligation to repay the Obligations. Without
limiting the generality of the foregoing, at the request of Administrative Agent
or the Required Lenders, following the disclosure by Borrowers on any Compliance
Certificate of the acquisition by any Credit Party of any rights under a license
as a licensee with respect to any registered Intellectual Property or
application for the registration of any Intellectual Property owned by another
Person, Borrowers shall execute any documents requested by Administrative Agent
or the Required Lenders to establish, create, preserve, protect and perfect a
first priority lien in favor of Administrative Agent, to the extent legally
possible, in such Borrower’s rights under such license and shall use their
commercially reasonable best efforts to obtain the written consent of the
licensor to the granting in favor of Administrative Agent of a Lien on such
Borrower’s rights as licensee under such license.
     (b) Upon receipt of an affidavit of an officer of Administrative Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.
     (c) Upon the formation or acquisition of a new Subsidiary, Borrowers shall
(i) pledge, have pledged or cause or have caused to be pledged to Administrative
Agent pursuant to a pledge agreement in form and substance satisfactory to
Administrative Agent, (A) all of the outstanding equity interests of each new
Domestic Subsidiary owned directly or indirectly by any Borrower and (B) 65% of
the outstanding equity interests of each
Credit and Security Agreement

29



--------------------------------------------------------------------------------



 



new Foreign Subsidiary owned directly by any Borrower or by any Domestic
Subsidiary of any Borrower, in each case, along with undated stock or equivalent
powers for such equity interests, executed in blank; (ii) unless the Required
Lenders shall agree otherwise in writing, cause the new Domestic Subsidiary to
take such other actions (including entering into or joining any Security
Documents) as are necessary or advisable in the reasonable opinion of the
Administrative Agent or the Required Lenders in order to grant the
Administrative Agent, acting on behalf of the Lenders, a first priority Lien to
secure the Obligations of all Credit Parties on all real and personal property
and leasehold estates of such Subsidiary in existence as of such date and in all
after acquired property, which first priority Liens are required to be granted
pursuant to this Agreement; (iii) unless the Required Lenders shall agree
otherwise in writing, cause such new Domestic Subsidiary to either (at the
election of the Required Lenders) become a Borrower hereunder with joint and
several liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance satisfactory to Administrative Agent or to become a
Guarantor of the obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a guaranty and suretyship agreement in form and
substance satisfactory to Administrative Agent; and (iv) cause each new
Subsidiary to deliver certified copies of such Subsidiary’s certificate or
articles of incorporation, together with good standing certificates, by-laws (or
other operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorizing the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by the Administrative Agent or the Required Lenders,
in each case, in form and substance satisfactory to the Administrative Agent or
the Required Lenders.
     (d) Upon the request of Administrative Agent or the Required Lenders,
Borrowers shall obtain a landlord’s agreement or mortgagee agreement, as
applicable, from the lessor of each leased property or mortgagee of owned
property with respect to any business location where any portion of the
Collateral, or the records relating to such Collateral and/or software and
equipment relating to such records or Collateral, is stored or located, which
agreement or letter shall be reasonably satisfactory in form and substance to
Administrative Agent. Borrowers shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location where any Collateral, or any records related thereto, is or may be
located.
     Section 4.12 Updates of Representations. Borrowers shall deliver to
Administrative Agent within 10 (10) days of the written request of
Administrative Agent an Officer’s Certificate updating all of the
representations and warranties contained in this Agreement and the other
Financing Documents and certifying that all of the representations and
warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such Officer’s Certificate, are true, accurate and complete
as of the date of such Officer’s Certificate.
     Section 4.13 Power of Attorney. Each of the officers of Administrative
Agent is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Administrative Agent has provided not less
than three (3) Business Days’ prior written notice to Borrowers to perform the
same and Borrowers have failed to take such action, execute in the name of
Borrowers any schedules, assignments, instruments, documents, and statements
that Borrowers are obligated to give Administrative Agent under this Agreement;
(c) after the occurrence and during the continuance of a Default, take any
action Borrowers are required to take under this Agreement; (d) so long as
Administrative Agent has provided not less than three (3) Business Days’ prior
written notice to Borrowers to perform the same and Borrowers have failed to
take such action, do such other and further acts and deeds in the name of
Borrowers that Administrative Agent may deem necessary or desirable to enforce
any Account or other Collateral or perfect Administrative Agent’s security
interest or Lien in any Collateral; and (e) after the occurrence and during the
continuance of an Event of Default, do such other and further acts and deeds in
the name of Borrowers that Administrative Agent may deem necessary or desirable
to enforce its rights with regard to any Account or other Collateral. This power
of attorney shall be irrevocable and coupled with an interest.
     Section 4.14 Collateral Administration.
     (a) All data and other information relating to Accounts or other intangible
Collateral shall at all times be kept by Borrowers at their respective principal
and/or chief executive offices and shall not be moved from such
Credit and Security Agreement

30



--------------------------------------------------------------------------------



 



locations without (i) providing prior written notice to Administrative Agent,
and (ii) obtaining the prior written consent of Administrative Agent, which
consent shall not be unreasonably withheld.
     (b) Administrative Agent reserves the right to notify Account Debtors that
Administrative Agent has been granted a Lien upon all Accounts.
     (c) Borrowers will conduct a physical count of the Inventory at least once
per year, and at such other times as Administrative Agent requests, and
Borrowers shall provide to Administrative Agent a written accounting of such
physical count in form and substance satisfactory to Administrative Agent.
Borrowers will use commercially reasonable efforts to at all times keep its
Inventory in good and marketable condition.
ARTICLE 5 — NEGATIVE COVENANTS
     Each Borrower agrees that, so long as any Credit Exposure exists:
     Section 5.1 Debt; Contingent Obligations. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Indebtedness. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.
     Section 5.2 Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens. Without
limiting the generality of the foregoing, no Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume or suffer to exist any
Lien on any of its or their Intellectual Property, except for Permitted Liens.
     Section 5.3 Restricted Distributions. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution; provided, however, that the following
Restricted Distributions may be paid: (a) at any time, dividends may be paid by
any Subsidiary of any Borrower to such parent Borrower (and/or to any
intermediate Subsidiary who is also a Borrower); (b) any Borrower may pay
dividends solely in common stock; and (c) Borrower may repurchase the stock of
former employees, directors or consultants pursuant to stock repurchase
agreements so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided
that such repurchase does not exceed One Hundred Thousand Dollars ($100,000) in
the aggregate per fiscal year.
     Section 5.4 Restrictive Agreements. No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents, the Subordinated Debt Documents, if any and
any agreements for purchase money debt permitted under clause (c) of the
definition of Permitted Indebtedness) prohibiting the creation or assumption of
any Lien upon its properties or assets, whether now owned or hereafter acquired,
or (b) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind (except as provided by the
Financing Documents and Subordinated Debt Documents, if any) on the ability of
any Subsidiary to: (i) pay or make Restricted Distributions to any Borrower or
any Subsidiary; (ii) pay any Debt owed to any Borrower or any Subsidiary;
(iii) make loans or advances to any Borrower or any Subsidiary; or (iv) transfer
any of its property or assets to any Borrower or any Subsidiary.
     Section 5.5 Payments and Modifications of Subordinated Debt. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, (a) declare,
pay, make or set aside any amount for payment in respect of Subordinated Debt
unless permitted pursuant to the applicable Subordination Agreement or (b) amend
or otherwise modify the terms of any Subordinated Debt if the effect of such
amendment or modification is to (i) increase the interest rate or fees on, or
change the manner or timing of payment of, such Subordinated Debt; (ii) change
the dates upon which payments of principal or interest are due on, or the
principal amount of, such Subordinated Debt; (iii) change any event of default
or add or make more restrictive any covenant with respect to such Subordinated
Debt; (iv) change the prepayment provisions of such Subordinated Debt or any of
the defined terms related thereto;
Credit and Security Agreement

31



--------------------------------------------------------------------------------



 



(v) change the subordination provisions thereof (or the subordination terms of
any Guarantee thereof); (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Subordinated Debt in a manner
adverse to any Borrower, any Subsidiaries, Administrative Agent or Lenders; or
(viii) otherwise conflict with the terms of or be prohibited under the terms of
any Subordination Agreement applicable thereto. Each Borrower shall, prior to
entering into any such amendment or modification, deliver to Administrative
Agent reasonably in advance of the execution thereof, any final or execution
form copy thereof and, if approval of Required Lenders is required by the terms
of this Agreement prior to the taking of any such action, such Borrower agrees
not to take, nor permit any of its Subsidiaries to take, any such action with
respect to any such items without obtaining such approval from Required Lenders.
     Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control.
No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person, other than
Permitted Mergers, or (b) consummate any Asset Dispositions other than Permitted
Asset Dispositions. No Borrower will suffer or permit to occur any Change in
Control with respect to itself, any Subsidiary or any Guarantor other than
Permitted Transfers with respect to such Persons.
     Section 5.7 Purchase of Assets, Investments. No Borrower will, or will
permit any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business or
as permitted under clause (h) of the definition of Permitted Investments;
(b) engage or enter into any agreement to engage in any joint venture or
partnership with any other Person; or (c) acquire or own or enter into any
agreement to acquire or own any Investment in any Person other than Permitted
Investments.
     Section 5.8 Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8, and except for transactions that are disclosed to Administrative
Agent in advance of being entered into and which contain terms that are no less
favorable to the applicable Borrower or any Subsidiary, as the case may be, than
those which might be obtained from a third party not an Affiliate of any Credit
Party, no Borrower will, or will permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower.
     Section 5.9 Modification of Organizational Documents. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.
Without limiting the generality of the provisions of Section 5.1, no Borrower
will, or will permit any Subsidiary to, authorize and/or issue any capital stock
or other equity securities which are subject to any mandatory repurchase or
redemption provisions or put rights in favor of any holder thereof (not
including any repurchase or redemption provisions exercisable solely at the
option of such Borrower or Subsidiary) or otherwise constitute Debt under the
definition set forth herein or are subject to any provisions requiring the
mandatory payment of any dividends at any time (not including any specified
dividends which accrue at specified times but which are payable only as, when
and if declared by the board of directors or other similar governance body or
manager or partner of such Borrower or Subsidiary and/or upon liquidation of
such Borrower or Subsidiary).
     Section 5.10 Reserved.
     Section 5.11 Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto.
     Section 5.12 Lease Payments. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, incur or assume (whether pursuant to a
Guarantee or otherwise) any liability for rental payments except in the Ordinary
Course of Business.
     Section 5.13 Limitation on Sale and Leaseback Transactions. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.
Credit and Security Agreement

32



--------------------------------------------------------------------------------



 



     Section 5.14 Deposit Accounts and Securities Accounts. Schedule 5.14 lists
all of the Deposit Accounts and Securities Accounts of each Borrower as of the
Closing Date. No Borrower will, or will permit any Subsidiary to, directly or
indirectly, establish any new bank account, Deposit Account or Securities
Account without prior written notice to Administrative Agent and unless
Administrative Agent, such Borrower or such Subsidiary and the bank, financial
institution or securities intermediary at which the account is to be opened
enter into a Deposit Account Control Agreement or Securities Account Control
Agreement prior to or concurrently with the establishment of such bank account,
Deposit Account or Securities Account.
     Section 5.15 Compliance with Anti-Terrorism Laws. Administrative Agent and
each Lender hereby notifies Borrowers that pursuant to the requirements of
Anti-Terrorism Laws, and Administrative Agent’s and each Lender’s policies and
practices, Administrative Agent and each Lender is required to obtain, verify
and record certain information and documentation that identifies Borrowers and
its principals, which information includes the name and address of each Borrower
and its principals and such other information that will allow Administrative
Agent to identify such party in accordance with Anti-Terrorism Laws. No Borrower
will, or will permit any Subsidiary to, directly or indirectly, knowingly enter
into any Material Contracts with any Blocked Person or any Person listed on the
OFAC Lists. Each Borrower shall immediately notify Administrative Agent and each
Lender if such Borrower has knowledge that any Borrower or any additional Credit
Party becomes a Blocked Person or becomes listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
     Section 5.16 Foreign Operations. Borrowers shall not, without the prior
written consent of the Required Lenders, cause or allow property of Borrowers
with an aggregate value in excess of One Hundred Fifty Thousand Dollars
($150,000) to be located at Borrowers’ locations outside of the United States or
under the possession or control of any third party outside of the United States,
including, without limitation, cash and other assets in any bank accounts,
Deposit Accounts or Securities Accounts in the Netherlands or elsewhere outside
of the United States.
ARTICLE 6 — [RESERVED]
ARTICLE 7 — CONDITIONS
     Section 7.1 Conditions to Closing. The obligation of each Lender to make
the Loan shall be subject to the receipt by Administrative Agent of each
agreement, document and instrument set forth on the closing checklist prepared
by Administrative Agent or its counsel, each in form and substance satisfactory
to Administrative Agent, and such other closing deliverables reasonably
requested by Administrative Agent and Lenders, and to the satisfaction of the
following conditions precedent, each to the satisfaction of Administrative Agent
and Lenders and their respective counsel in their sole discretion:
     (a) the fact that the Ithaka Merger Agreement is still in full force and
effect;
     (b) the payment of all fees, expenses and other amounts due and payable
under each Financing Document;
     (c) the absence, since December 31, 2006, of any material adverse change in
any aspect of the business, operations, properties, prospects or condition
(financial or otherwise) of any Credit Party or any seller of any assets or
business to be purchased by any Borrower contemporaneous with the Closing Date,
or any event or condition which could reasonably be expected to result in such a
material adverse change;
Credit and Security Agreement

33



--------------------------------------------------------------------------------



 



     (d) all of Borrower’s existing Debt (other than accounts payable to
third-party vendors incurred in the ordinary course of business), including
without limitation, any related party debt, shall be fully subordinated to the
Obligations pursuant to Subordination Agreements that are requested by and
satisfactory to the Administrative Agent in its sole discretion;
     (e) the receipt by Administrative Agent of the Side Letter;
     (f) the receipt by Administrative Agent of a Notice of Borrowing;
     (g) the fact that, immediately before and after such advance, no Default or
Event of Default shall have occurred and be continuing;
     (h) the receipt by Administrative Agent of a Subordination Agreement duly
executed by each of the holders of Borrower’s existing bridge loan indebtedness;
     (i) the receipt by Administrative Agent of such other documents,
instruments and/or agreements as Administrative Agent may reasonably request;
     (j) the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects on and as of the date of such borrowing, except to the extent
that any such representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct as of such
earlier date; and
     (k) the fact that no adverse change in the condition (financial or
otherwise), properties, business, prospects, or operations of Borrowers or any
other Credit Party shall have occurred and be continuing with respect to
Borrowers or any Credit Party since the date of this Agreement.
     Each giving of a Notice of Borrowing hereunder and acceptance by any
Borrower of the proceeds of the Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct in all material respects (except
to the extent that such representations and warranties expressly relate solely
to an earlier date).
     Section 7.2 Reserved.
     Section 7.3 Searches. Before the Closing Date, and thereafter (as and when
determined by Administrative Agent in its discretion), Administrative Agent
shall have the right to perform, all at Borrowers’ expense, the searches
described in clauses (a), (b), (c) and (d) below against Borrowers and any other
Credit Party, the results of which are to be consistent with Borrowers’
representations and warranties under this Agreement and the satisfactory results
of which shall be a condition precedent to all advances of Loan proceeds:
(a) UCC searches with the Secretary of State of each jurisdiction in which the
applicable Person is organized, and, if applicable, local UCC fixture filings
searches in each jurisdiction where any real estate Collateral or fixtures
Collateral is located; (b) judgment, pending litigation, federal tax lien,
personal property tax lien, and corporate and partnership tax lien searches, in
the state and/or local filing offices (as applicable) of each jurisdiction where
the applicable Person maintains its executive offices, a place of business, or
assets and the jurisdiction in which the applicable Person is organized; (c)
real property title and lien searches in each jurisdiction in which any real
property Collateral is located; and (d) searches of applicable corporate,
limited liability company, partnership and related records to confirm the
continued existence, organization and good standing of the applicable Person and
the exact legal name under which such Person is organized.
     Section 7.4 Post Closing Requirements. Borrowers shall complete each of the
post closing obligations and/or provide to Administrative Agent each of the
documents, instruments, agreements and information listed on Schedule 7.4
attached hereto on or before the date set forth for each such item thereon, each
of which shall be completed or provided in form and substance satisfactory to
Administrative Agent.
Credit and Security Agreement

34



--------------------------------------------------------------------------------



 



ARTICLE 8 — [RESERVED]
ARTICLE 9 — SECURITY AGREEMENT
     Section 9.1 Generally. As security for the payment and performance of the
Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Borrowers hereby assign and grant to
Administrative Agent, for the benefit of Lenders, a continuing first priority
Lien (subject only to Permitted Liens) on and security interest in, upon, and to
the personal property set forth on Schedule 9.1 attached hereto and made a part
hereof.
     Section 9.2 Representations and Warranties and Covenants Relating to
Collateral.
     (a) Each Borrower has good title to, has rights in, and the power to
transfer each item of Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Each
Borrower is the sole owner of its Intellectual Property, except for
non-exclusive licenses granted to its customers in the Ordinary Course of
Business. Each patent is valid and enforceable and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrowers’ knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a Material Adverse
Effect. Schedule 9.2 sets forth (i) each chief executive office and principal
place of business of each Borrower and each of their respective Subsidiaries and
(ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Borrowers regarding any of the
Collateral are kept, which such Schedule 9.2 indicates in each case which
Borrower(s) have Collateral and/or books and records located at such address,
and, in the case of any such address not owned by one or more of the
Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.
     (b) Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Borrower as a licensee under any
license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Administrative Agent of the security interests and Liens in the Collateral
provided for under this Agreement and the other Security Documents (if any), or
(ii) the exercise by Administrative Agent of its rights and remedies with
respect to the Collateral provided for under this Agreement and the other
Security Documents or under any applicable Law, including the UCC and neither
any such grant of Liens in favor of Administrative Agent or exercise of rights
by Administrative Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such Collateral,
including any license to which a Borrower is a party, whether as licensor or
licensee, with respect to any Intellectual Property, whether owned by such
Borrower or any other Person.
     (c) As of the Closing Date, no Borrower has any ownership interest in any
Chattel Paper, Letter of Credit Rights, Commercial Tort Claims, Instruments,
Documents or Investment Property (other than equity interests in any
Subsidiaries of such Borrower disclosed on Schedule 3.4), and Borrowers shall
give notice to Administrative Agent promptly (but in any event not later than
the delivery by Borrowers of the next Compliance Certificate required pursuant
to Section 4.1 above) upon the acquisition by any Borrower of any such Chattel
Paper, Letter of Credit Rights, Commercial Tort Claims, Instruments, Documents
or Investment Property. No Person other than Administrative Agent or (if
applicable) any Lender has “control” (as defined in Article 9 of the UCC) over
any Deposit Account, Investment Property (including Securities Accounts and
Commodities Account), Letter of Credit Rights or Electronic Chattel Paper in
which any Borrower has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or Commodities
Account of Borrowers is maintained).
     (d) Borrowers shall not, and shall not permit any Credit Party to, take any
of the following actions or make any of the following changes unless Borrowers
have given at least thirty (30) days prior written notice to Administrative
Agent of Borrowers’ intention to take any such action (which such written notice
shall include an updated version of any Schedule impacted by such change) and
have executed any and all documents, instruments
Credit and Security Agreement

35



--------------------------------------------------------------------------------



 



and agreements and taken any other actions which Administrative Agent may
request after receiving such written notice in order to protect and preserve the
Liens, rights and remedies of Administrative Agent with respect to the
Collateral: (i) change the legal name or organizational identification number of
any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its records
concerning the Collateral or move any Collateral to or place any Collateral on
any location that is not then listed on the Schedules and/or establish any
business location at any location that is not then listed on the Schedules.
     (e) Borrowers shall not adjust, settle or compromise the amount or payment
of any Account, or release wholly or partly any Account Debtor, or allow any
credit or discount thereon (other than adjustments, settlements, compromises,
credits and discounts in the Ordinary Course of Business, made while no Default
or Event of Default exists and in amounts which are not material) without the
prior written consent of Administrative Agent. Without limiting the generality
of this Agreement or any other provisions of any of the Financing Documents
relating to the rights of Administrative Agent after the occurrence and during
the continuance of an Event of Default, Administrative Agent shall have the
right at any time after the occurrence and during the continuance of an Event of
Default (acting upon the direction of the Required Lenders) to: (i) exercise the
rights of Borrowers with respect to the obligation of any Account Debtor to make
payment or otherwise render performance to Borrowers and with respect to any
property that secures the obligations of any Account Debtor or any other Person
obligated on the Collateral, and (ii) adjust, settle or compromise the amount or
payment of such Accounts.
     (f) Without limiting the generality of Sections 9.2(c) and 9.2(e):
          (i) Borrowers shall deliver to Administrative Agent all Tangible
Chattel Paper and all Instruments and Documents owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Administrative Agent. Borrowers shall provide Administrative
Agent with “control” (as defined in Article 9 of the UCC) of all Electronic
Chattel Paper owned by any Borrower and constituting part of the Collateral by
having Administrative Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Administrative Agent all security agreements securing any such
Chattel Paper and securing any such Instruments. Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments and Documents with
a legend, in form and substance satisfactory to Administrative Agent, indicating
that such Chattel Paper and such Instruments and Documents are subject to the
security interests and Liens in favor of Administrative Agent created pursuant
to this Agreement and the Security Documents. Borrowers shall comply with all
the provisions of Section 5.14 with respect to the Deposit Accounts and
Securities Accounts of Borrowers.
          (ii) Borrowers shall deliver to Administrative Agent all letters of
credit on which any Borrower is the beneficiary and which give rise to
Letter-of-Credit Rights owned by such Borrower which constitute part of the
Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Administrative Agent. Borrowers shall take any and all actions as may be
necessary or desirable, or that Administrative Agent may request, from time to
time, to cause Administrative Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such Letter-of-Credit Rights in a manner acceptable
to Administrative Agent.
          (iii) Borrowers shall promptly advise Administrative Agent upon any
Borrower becoming aware that it has any interests in any Commercial Tort Claim
that constitutes part of the Collateral, which such notice shall include
descriptions of the events and circumstances giving rise to such Commercial Tort
Claim and the dates such events and circumstances occurred, the potential
defendants with respect such Commercial Tort Claim and any court proceedings
that have been instituted with respect to such Commercial Tort Claim, and
Borrowers shall, with respect to any such Commercial Tort Claim, execute and
deliver to Administrative Agent such documents as Administrative Agent shall
request to perfect, preserve or protect the Liens, rights and remedies of
Administrative Agent with respect to any such Commercial Tort Claim.
Credit and Security Agreement

36



--------------------------------------------------------------------------------



 



          (iv) Except for Accounts and Inventory in an aggregate amount of not
more than Fifty Thousand Dollars ($50,000), no Accounts or Inventory or other
Collateral shall at any time be in the possession or control of any warehouse,
consignee, bailee or any of Borrowers’ agents or processors without prior
written notice to Administrative Agent and the receipt by Administrative Agent,
if Administrative Agent has so requested, of warehouse receipts, consignment
agreements or bailee lien waivers (as applicable) satisfactory to Administrative
Agent prior to the commencement of such possession or control. Borrower has
notified Administrative Agent that Inventory is currently located at the
locations set forth on Schedule 9.2. Borrowers shall, upon the request of
Administrative Agent, notify any such warehouse, consignee, bailee, agent or
processor of the security interests and Liens in favor of Administrative Agent
created pursuant to this Agreement and the Security Documents, instruct such
Person to hold all such Collateral for Administrative Agent’s account subject to
Administrative Agent’s instructions and shall obtain an acknowledgement from
such Person that such Person holds the Collateral for Administrative Agent’s
benefit.
          (v) Borrowers shall cause all Equipment and other tangible Personal
Property (other than (A) Equipment that the applicable Borrower determines in
good faith is no longer used or useful in the business of such Borrower and
(B) Inventory) to be maintained and preserved in the same condition, repair and
in working order as when new, ordinary wear and tear excepted, and shall
promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end. Upon request of Administrative Agent, Borrowers shall promptly deliver to
Administrative Agent any and all certificates of title, applications for title
or similar evidence of ownership of all such tangible Personal Property and
shall cause Administrative Agent to be named as lienholder on any such
certificate of title or other evidence of ownership. Borrowers shall not permit
any such tangible Personal Property to become Fixtures to real estate unless
such real estate is subject to a Lien in favor of Administrative Agent.
          (vi) Each Borrower hereby authorizes Administrative Agent to file
without the signature of such Borrower one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Administrative Agent as the
“secured party” and such Borrower as the “debtor” and which describe and
indicate the collateral covered thereby as all or any part of the Collateral
under the Financing Documents, in such jurisdictions as Administrative Agent
from time to time determines are appropriate, and to file without the signature
of such Borrower any continuations of or corrective amendments to any such
financing statements, in any such case in order for Administrative Agent to
perfect, preserve or protect the Liens, rights and remedies of Administrative
Agent with respect to the Collateral.
          (vii) As of the Closing Date, no Borrower holds, and after the Closing
Date Borrowers shall promptly notify Administrative Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted by any applicable Law,
including, without limitation, the federal Assignment of Claims Act and any
other comparable Law. Upon the request of Administrative Agent, Borrowers shall
take such steps as may be necessary or desirable, or that Administrative Agent
may request, to comply with any such applicable Law.
          (viii) Borrowers shall furnish to Administrative Agent from time to
time any statements and schedules further identifying or describing the
Collateral and any other information, reports or evidence concerning the
Collateral as Administrative Agent may reasonably request from time to time.
     Section 9.3 UCC Remedies.
     (a) Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Financing Documents, Administrative
Agent shall, if requested by the Required Lenders, in addition to all other
rights, options, and remedies granted to Administrative Agent under this
Agreement or at law or in equity, exercise, either directly or through one or
more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable law; including, without
limitation:
          (i) The right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;
Credit and Security Agreement

37



--------------------------------------------------------------------------------



 



          (ii) The right to (by its own means or with judicial assistance) enter
any of Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Administrative Agent deems appropriate, without any liability to
Borrowers for rent, storage, utilities, or other sums, and Borrowers shall not
resist or interfere with such action (if Borrowers’ books and records are
prepared or maintained by an accounting service, contractor or other third party
agent, Borrowers hereby irrevocably authorize such service, contractor or other
agent, upon notice by Administrative Agent to such Person that an Event of
Default has occurred and is continuing, to deliver to Administrative Agent or
its designees such books and records, and to follow Administrative Agent’s
instructions with respect to further services to be rendered);
          (iii) The right to require Borrowers at Borrowers’ expense to assemble
all or any part of the Collateral and make it available to Administrative Agent
at any place designated by the Administrative Agent;
          (iv) The right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Administrative Agent and
to receive, open and dispose of all mail addressed to any Borrower.
          (v) The right to enforce Borrowers’ rights against Account Debtors and
other obligors, including, without limitation, (i) the right to collect Accounts
directly in Administrative Agent’s own name (as agent for Lenders) and to charge
the collection costs and expenses, including attorneys’ fees, to Borrowers, and
(ii) the right, in the name of Administrative Agent or any designee of
Administrative Agent or Borrowers, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, telegraph or otherwise,
including, without limitation, verification of Borrowers’ compliance with
applicable Laws. Borrowers shall cooperate fully with Administrative Agent in an
effort to facilitate and promptly conclude such verification process. Such
verification may include contacts between Administrative Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.
     (b) Each Borrower agrees that a notice received by it at least ten
(10) days before the time of any intended public sale, or the time after which
any private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable Collateral which threatens to speedily decline
in value or which is sold on a recognized market may be sold immediately by
Administrative Agent without prior notice to Borrowers. At any sale or
disposition of Collateral, Administrative Agent may (to the extent permitted by
applicable law) purchase all or any part of the Collateral, free from any right
of redemption by Borrowers, which right is hereby waived and released. Each
Borrower covenants and agrees not to interfere with or impose any obstacle to
Administrative Agent’s exercise of its rights and remedies with respect to the
Collateral. Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. Administrative Agent may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral. Administrative Agent may specifically disclaim any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. If Administrative Agent
sells any of the Collateral upon credit, Borrowers will be credited only with
payments actually made by the purchaser, received by Administrative Agent and
applied to the indebtedness of the purchaser. In the event the purchaser fails
to pay for the Collateral, Administrative Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.
     (c) Without restricting the generality of the foregoing and for the
purposes aforesaid, each Borrower hereby appoints and constitutes Administrative
Agent its lawful attorney-in-fact with full power of substitution in the
Collateral, upon the occurrence and during the continuance of a Default, to use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, to pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral; to
Credit and Security Agreement

38



--------------------------------------------------------------------------------



 



execute all applications and certificates in the name of such Borrower and to
prosecute and defend all actions or proceedings in connection with the
Collateral; and to do any and every act which such Borrower might do in its own
behalf; it being understood and agreed that this power of attorney shall be a
power coupled with an interest and cannot be revoked.
     (d) Administrative Agent and each Lender is hereby granted an irrevocable,
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, mask works, rights of use of any name, any other Intellectual
Property and advertising matter, and any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral and, in connection with Administrative Agent’s exercise of its rights
under this Article, Borrowers’ rights under all licenses and all franchise
agreements inure to Administrative Agent’s and each Lender‘s benefit.
ARTICLE 10 — EVENTS OF DEFAULT
     Section 10.1 Events of Default.
     For purposes of the Financing Documents, the occurrence of any of the
following conditions and/or events, whether voluntary or involuntary, by
operation of law or otherwise, shall constitute an “Event of Default”:
     (a) any Borrower shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document, or there shall occur any default in the performance of
or compliance with any of the following sections of this Agreement: Article 5
and Sections 4.1, 4.3 (solely as it relates to maintaining its existence), 4.4
and 4.6;
     (b) any Credit Party defaults in the performance of or compliance with any
term contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by the Required Lenders
within thirty (30) days; provided, however, that if the default cannot by its
nature be cured within the thirty (30) day period or cannot after diligent
attempts by Borrower be cured within such thirty (30) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional period (which shall not in any case exceed ten (10) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Loans shall
be made during such cure period);
     (c) any representation, warranty, certification or statement made by any
Credit Party in any Financing Document or in any certificate, financial
statement or other document delivered pursuant to any Financing Document is
incorrect in any respect (or in any material respect if such representation,
warranty, certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);
     (d) (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Loans) or in respect of any Swap Contract, or the occurrence of any
breach, default, condition or event with respect to any Debt (other than the
Loans) or in respect of any Swap Contract, if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
the counterparty under any such Swap Contract, to cause, Debt or other
liabilities having an individual principal amount in excess of Twenty-Five
Thousand Dollars ($25,000) or having an aggregate principal amount in excess of
Twenty-Five Thousand Dollars ($25,000) to become or be declared due prior to its
stated maturity; or (ii) the occurrence of any breach or default under any terms
or provisions of any Subordinated Debt Document or under any agreement
subordinating Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;
     (e) any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such
Credit and Security Agreement

39



--------------------------------------------------------------------------------



 



relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;
     (f) an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Credit Party or any Subsidiary
of a Borrower under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;
     (g) (i) institution of any steps by any Person to terminate a Pension Plan
if as a result of such termination any Credit Party or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
Twenty-Five Thousand Dollars ($25,000), (ii) a contribution failure occurs with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA, or (iii) there shall occur any withdrawal or partial withdrawal
from a Multiemployer Plan and the withdrawal liability (without unaccrued
interest) to Multiemployer Plans as a result of such withdrawal (including any
outstanding withdrawal liability that any Credit Party or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds
Twenty-Five Thousand Dollars ($25,000);
     (h) one or more judgments or orders for the payment of money (not paid or
fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of Two Hundred Fifty Thousand Dollars ($250,000)
shall be rendered against any or all Credit Parties and either (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgments or
orders, or (ii) there shall be any period of twenty (20) consecutive days during
which a stay of enforcement of any such judgments or orders, by reason of a
pending appeal, bond or otherwise, shall not be in effect;
     (i) any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and perfected Lien on all of the Collateral purported
to be encumbered thereby, subject to no prior or equal Lien except Permitted
Liens, or any Credit Party shall so assert;
     (j) the institution by any Governmental Authority of criminal proceedings
against any Credit Party;
     (k) a default or event of default occurs under any Guarantee of any portion
of the Obligations;
     (l) any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;
     (m) if any Borrower is or becomes an entity whose equity is registered with
the SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;
     (n) the occurrence of any fact, event or circumstance that has or that
could reasonably be expected to result in a Material Adverse Effect, if such
default shall have continued unremedied for a period of ten (10) days after
written notice from Administrative Agent or the Required Lenders;
     (o) if any Financing Document or any material provision thereof is deemed
null and void or any Credit Party repudiates or denies in writing any portion of
its liability or obligation for the Obligations;
Credit and Security Agreement

40



--------------------------------------------------------------------------------



 



     (p) if, substantially concurrent with the closing of the Ithaka Merger
Transaction, the Surviving Corporation (as defined in the Ithaka Merger
Agreement) does not deliver to Administrative Agent the duly executed
Reaffirmation Agreement; or
     (q) if, substantially concurrent with the closing of the Ithaka Merger
Transaction, provided that such closing occurs on or before August 23, 2007,
Parent (as defined in the Ithaka Merger Agreement) does not deliver to
Administrative Agent (a) the duly executed Ithaka Warrant, (b) an Additional
Borrower Joinder Supplement in the form attached to the Side Letter, (c) an
Allonge in the form attached to the Side Letter, (d) all control agreements
required under the Side Letter, and (e) an opinion letter of Parent’s counsel as
required in the Side Letter.
     All cure periods provided for in this Section shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.
     Section 10.2 Acceleration and Suspension or Termination of Term Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent shall, if requested by Required Lenders, (a) by
notice to Borrower Representative suspend or terminate the Term Loan Commitment
and the obligations of Administrative Agent and Lenders with respect thereto, in
whole or in part (and, if in part, each Lender’s Term Loan Commitment shall be
reduced in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and all or
such portion of the Obligations shall thereupon become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Borrower and Borrowers will pay the same;
provided, however, that in the case of any of the Events of Default specified in
Section 10.1(e) or 10.1(f) above, without any notice to any Borrower or any
other act by Administrative Agent or the Lenders, the Term Loan Commitment and
the obligations of Administrative Agent and the Lenders with respect thereto
shall thereupon immediately and automatically terminate and all of the
Obligations shall become immediately and automatically due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and Borrowers will pay the same.
     Section 10.3 Reserved.
     Section 10.4 Default Rate of Interest. At the election of Required Lenders,
after the occurrence of an Event of Default and for so long as it continues, the
Loans and other Obligations shall bear interest at rates that are five percent
(5%) per annum in excess of the rates otherwise payable under this Agreement;
provided that, notwithstanding anything to the contrary contained in the
foregoing or otherwise in this Agreement, the increased rates of default
interest provided for in this section shall be applicable automatically and
immediately upon the occurrence and during the continuance of any Event of
Default occurring under Section 10.1(e) or 10.1(f) above without the necessity
of any further affirmative action by any party.
     Section 10.5 Setoff Rights. During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (provided that
any failure to provide any such notice shall not impair the validity of the
applicable set-off right) (any prior or contemporaneous notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
(a) balances held by such Lender or any of such Lender’s Affiliates at any of
its offices for the account of such Borrower or any of its Subsidiaries
(regardless of whether such balances are then due to such Borrower or its
Subsidiaries), and (b) other property at any time held or owing by such Lender
to or for the credit or for the account of such Borrower or any of its
Subsidiaries, against and on account of any of the Obligations; except that no
Lender shall exercise any such right without the prior written consent of
Administrative Agent. Any Lender exercising a right to set off shall purchase
for cash (and the other Lenders shall sell) interests in each of such other
Lender’s Pro Rata Share of the Obligations as would be necessary to cause all
Lenders to share the amount so set off with each other Lender in accordance with
their respective Pro Rata Share of the Obligations. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.5.
     Section 10.6 Application of Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) each Borrower irrevocably waives the
right to direct the application of any and all payments at any time or times
thereafter received by
Credit and Security Agreement

41



--------------------------------------------------------------------------------



 



Administrative Agent from or on behalf of such Borrower or any other Credit
Party of all or any part of the Obligations, and, as between Borrowers on the
one hand and Administrative Agent and Lenders on the other, Administrative Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Administrative
Agent may deem advisable notwithstanding any previous application by
Administrative Agent, and (b) the proceeds of any sale of, or other realization
upon, all or any part of the Collateral and any payment after an Event of
Default shall be applied: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Administrative Agent, in its
capacity as Administrative Agent and not in its capacity as a Lender, with
respect to this Agreement, the other Financing Documents or the Collateral;
second, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to any Lender with respect to this Agreement, the other
Financing Documents or the Collateral; third, to accrued and unpaid interest on
the Obligations (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); fourth, to any other
indebtedness or obligations of Borrowers owing to Administrative Agent or any
Lender under the Financing Documents; and fifth, to the Obligations owing to any
Eligible Swap Counterparty in respect of any Swap Contracts. Any balance
remaining shall be delivered to Borrowers or to whoever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct. In
carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (y) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its Pro Rata Share
of amounts available to be applied pursuant thereto for such category.
     Section 10.7 Waivers.
     (a) Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable law, each Borrower waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, Accounts, contracts, Documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to
Administrative Agent’s or any Lender’s taking possession or control of, or to
Administrative Agent’s or any Lender’s replevy, attachment or levy upon, any
Collateral or any bond or security which might be required by any court prior to
allowing Administrative Agent or any Lender to exercise any of its remedies; and
(iii) the benefit of all valuation, appraisal and exemption Laws. Each Borrower
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.
     (b) Each Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
Administrative Agent or any Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Administrative Agent or any Lender, in each case in accordance with Section 12.5
below, with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Borrower and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Borrower,
Administrative Agent or any Lender for any tax on the indebtedness; and (iv) to
the fullest extent permitted by law, expressly waives the benefit of any statute
or rule of law or equity now provided, or which may hereafter be provided, which
would produce a result contrary to or in conflict with the foregoing.
     (c) To the extent that Administrative Agent or any Lender may have
acquiesced in any noncompliance with any requirements or conditions precedent to
the closing of the Loans or to any subsequent disbursement of Loan proceeds,
such acquiescence shall not be deemed to constitute a waiver by Administrative
Agent or any Lender of such requirements with respect to any future
disbursements of Loan proceeds and Administrative Agent may at any time after
such acquiescence require Borrowers to comply with all such requirements. Any
forbearance by Administrative Agent or any Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the maturity date of the Loans, shall
not be a waiver of or preclude the exercise of any right or remedy nor shall it
serve
Credit and Security Agreement

42



--------------------------------------------------------------------------------



 



as a novation of the Notes or as a reinstatement of the Loans or a waiver of
such right of acceleration or the right to insist upon strict compliance of the
terms of the Financing Documents. Administrative Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Administrative Agent’s and
such Lender’s right to either require prompt payment when due of all other sums
so secured or to declare a default for failure to make prompt payment. The
procurement of insurance or the payment of taxes or other Liens or charges by
Administrative Agent as the result of an Event of Default shall not be a waiver
of Administrative Agent’s right to accelerate the maturity of the Loans, nor
shall Administrative Agent’s receipt of any condemnation awards, insurance
proceeds, or damages under this Agreement operate to cure or waive any Credit
Party’s default in payment of sums secured by any of the Financing Documents.
     (d) Without limiting the generality of anything contained in this Agreement
or the other Financing Documents, each Borrower agrees that if an Event of
Default is continuing (i) Administrative Agent and Lenders shall not be subject
to any “one action” or “election of remedies” law or rule, and (ii) all Liens
and other rights, remedies or privileges provided to Administrative Agent or
Lenders shall remain in full force and effect until Administrative Agent or
Lenders have exhausted all remedies against the Collateral and any other
properties owned by Borrowers and the Financing Documents and other security
instruments or agreements securing the Loans have been foreclosed, sold and/or
otherwise realized upon in satisfaction of Borrowers’ obligations under the
Financing Documents.
     (e) Nothing contained herein or in any other Financing Document shall be
construed as requiring Administrative Agent or any Lender to resort to any part
of the Collateral for the satisfaction of any of Borrowers’ obligations under
the Financing Documents in preference or priority to any other Collateral, and
Administrative Agent may seek satisfaction out of all of the Collateral or any
part thereof, in its absolute discretion in respect of Borrowers’ obligations
under the Financing Documents. In addition, Administrative Agent shall have the
right from time to time to partially foreclose upon any Collateral in any manner
and for any amounts secured by the Financing Documents then due and payable as
determined by Administrative Agent in its sole discretion (acting upon the
direction of the Required Lenders), including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Administrative Agent may foreclose upon all or any part of the
Collateral to recover such delinquent payments, or (ii) in the event
Administrative Agent elects to accelerate less than the entire outstanding
principal balance of the Loans, Administrative Agent may foreclose all or any
part of the Collateral to recover so much of the principal balance of the Loans
as Administrative Agent may accelerate and such other sums secured by one or
more of the Financing Documents as Administrative Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.
     (f) To the fullest extent permitted by law, each Borrower, for itself and
its successors and assigns, waives in the event of foreclosure of any or all of
the Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require
Administrative Agent or Lenders to exhaust their remedies against any part of
the Collateral before proceeding against any other part of the Collateral; and
further in the event of such foreclosure each Borrower does hereby expressly
consent to and authorize, at the option of Administrative Agent, the foreclosure
and sale either separately or together of each part of the Collateral.
     Section 10.8 Injunctive Relief. The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Administrative Agent and Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein.
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement. Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief. By joining in the Financing Documents as a Credit Party,
each Credit Party specifically joins in this Section as if this Section were a
part of each Financing Document executed by such Credit Party.
Credit and Security Agreement

43



--------------------------------------------------------------------------------



 



     Section 10.9 Marshalling. Administrative Agent and Lenders shall have no
obligation to marshal any assets in favor of any Credit Party, or against or in
payment of any of the other Obligations or any other obligation owed to
Administrative Agent or Lenders by any Credit Party and each Credit Party hereby
waives any such right to marshalling (and by joining in the Financing Documents
as a Credit Party, each Credit Party specifically joins in this Section as if
this Section were a part of each Financing Document executed by such Credit
Party).
ARTICLE 11 — AGENT
     Section 11.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Administrative Agent to be such Lender’s agent under and
with respect to this Agreement and the other Financing Documents and the
transactions contemplated hereby and thereby to the extent provided for herein
and therein and in any separate interlender or agency agreement entered into by
Lenders and Administrative Agent in connection herewith and therewith and more
specifically (without limiting the generality of the foregoing) to enter into
each of the Financing Documents to which such Lender is a party (other than this
Agreement) on its behalf and to take such actions as Administrative Agent on
such Lender’s behalf and to exercise such powers under the Financing Documents
as are delegated to Administrative Agent by the terms thereof, and/or by the
terms of any interlender or agency agreement entered into among Administrative
Agent and Lenders, together with all such powers as are reasonably incidental
thereto. Subject to the terms of Section 12.5 below and the other Financing
Documents and/or any such interlender or agency agreement, Administrative Agent
is authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. The provisions
of this Article 11 are solely for the benefit of Administrative Agent and
Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for any Borrower or any other Credit Party. Administrative Agent may perform any
of its duties hereunder, or under the Financing Documents and/or any such
interlender or agency agreement, by or through its agents or employees.
     Section 11.2 Liability of Administrative Agent. Neither Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
any Lender for any action taken or not taken by it in connection with the
Financing Documents, except that Administrative Agent shall be liable with
respect to its specific duties set forth hereunder but only to the extent of its
own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party. Administrative Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile or
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties. Administrative Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).
     Section 11.3 Indemnification. Each Lender shall, in accordance with its Pro
Rata Share, indemnify Administrative Agent (to the extent not reimbursed by
Borrowers) upon demand against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Administrative Agent’s gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction) that
Administrative Agent, in its capacity as Administrative Agent and not in its
capacity as a Lender, may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Administrative Agent hereunder or
thereunder. If any indemnity furnished to Administrative Agent for
Credit and Security Agreement

44



--------------------------------------------------------------------------------



 



any purpose shall, in the opinion of Administrative Agent, be insufficient or
become impaired, Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by Required Lenders until such additional indemnity is furnished.
     Section 11.4 Collateral Matters. Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, to (a) release any
Lien granted to or held by Administrative Agent under any Security Document
(i) upon termination of the Loan Commitment and payment in full of all
Obligations, and, to the extent required by Administrative Agent in its sole
discretion, the expiration, termination or cash collateralization (to the
satisfaction of Administrative Agent) of all Swap Contracts secured, in whole or
in part, by any Collateral; or (ii) constituting property sold or disposed of as
part of or in connection with any disposition permitted under any Financing
Document (it being understood and agreed that Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) release or
subordinate any Lien granted to or held by Administrative Agent under any
Security Document constituting personal property described in Section 5.6 (it
being understood and agreed that Administrative Agent may conclusively rely
without further inquiry on a certificate of a Responsible Officer as to the
identification of any personal property described in Section 5.6). Upon request
by Administrative Agent at any time, Lenders will confirm Administrative Agent’s
authority to release and/or subordinate particular types or items of Collateral
pursuant to this Section 11.4.
     Section 11.5 Agency for Perfection. Administrative Agent and each Lender
hereby appoint each other Lender as agent for the purpose of perfecting
Administrative Agent’s security interest in assets which, in accordance with the
Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control. Should any Lender (other than Administrative Agent)
obtain possession or control of any such assets, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor, shall deliver such assets to Administrative Agent or in accordance
with Administrative Agent’s instructions or transfer control to Administrative
Agent in accordance with Administrative Agent’s instructions. Each Lender agrees
that it will not have any right individually to enforce or seek to enforce any
Security Document or to realize upon any Collateral for the Loan unless
instructed to do so by Administrative Agent (except as provided in
Section 10.5), it being understood and agreed that such rights and remedies may
be exercised only by Administrative Agent.
     Section 11.6 Successor Administrative Agent. Administrative Agent may at
any time give notice of its resignation to the Lenders and Borrowers. Upon
receipt of any such notice of resignation, Required Lenders shall have the
right, in consultation with Borrowers (provided no Event of Default has occurred
and is continuing), to appoint a successor Administrative Agent. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder and
notice of such acceptance to the retiring Administrative Agent, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, the retiring
Administrative Agent’s resignation shall become immediately effective and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if such
resignation was not already effective and such duties and obligations not
already discharged, as provided below in this paragraph). The fees payable by
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed among Borrowers and such successor.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders (but without any obligation)
appoint a successor Administrative Agent. From and following the expiration of
such thirty (30) day period, Administrative Agent shall have the exclusive
right, upon one (1) Business Days’ notice to Borrower Representative and the
Lenders, and the delivery to a Lender, for the benefit of all Lenders, of all
Collateral in the possession of the retiring Administrative Agent, to make its
resignation effective immediately. From and following the effectiveness of such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Financing Documents, and
(b) all payments, communications and determinations provided to be made by, to
or through Administrative Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this paragraph. The provisions of this Agreement
shall continue in effect for the benefit of any retiring Administrative Agent
and its sub-agents after the effectiveness of its resignation hereunder and
under the other Financing Documents in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting or
was continuing to act as Administrative Agent.
Credit and Security Agreement

45



--------------------------------------------------------------------------------



 



     Section 11.7 Payment and Sharing of Payment.
     (a) Loan Payments. Payments of principal, interest and fees in respect of
the Loan will be settled on the date of receipt if received by Administrative
Agent on a Business Day prior to noon (Chicago time) or on the Business Day
immediately following the date of receipt if received after noon (Chicago time).
All payments of principal, interest and fees (other than fees owed to
Administrative Agent, in its capacity as Administrative Agent and not as a
Lender, pursuant to the express provisions of this Agreement), shall be
allocated among the Lenders in accordance with their respective Pro Rata Shares.
     (b) Return of Payments.
          (i) If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from a Borrower and such related payment is
not received by Administrative Agent, then Administrative Agent will be entitled
to recover such amount from such Lender on demand without setoff, counterclaim
or deduction of any kind, together with interest accruing on a daily basis at
the Federal Funds Rate.
          (ii) If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to any
Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Financing Document, Administrative Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as Administrative Agent is required to pay to any Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.
     (c) Defaulted Lenders. The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Administrative
Agent shall be responsible for the failure of any Defaulted Lender to make any
payment required hereunder. Notwithstanding anything set forth herein to the
contrary, a Defaulted Lender shall not have any voting or consent rights under
or with respect to any Financing Document or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to any Financing Document.
     (d) Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan in excess of its Pro Rata Share of payments entitled
pursuant to the other provisions of this Section 11.7, such Lender shall
purchase from the other Lenders such participations in extensions of credit made
by such other Lenders (without recourse, representation or warranty) as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and each Lender which
has sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery, without
interest. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this clause (d) may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 10.5) with respect to such participation as fully as if such Lender were
the direct creditor of Borrowers in the amount of such participation). If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this clause (d) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this clause (d) to share in the benefits of any recovery on such secured
claim.
     Section 11.8 Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document,
Administrative Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense. Administrative Agent is
further authorized by Borrowers and the Lenders to make expenditures from time
to time which Administrative Agent, in its reasonable business judgment, deems
necessary or desirable to (a) preserve or protect the business conducted by
Borrowers, the Collateral, or any portion thereof, and/or (b) enhance the
likelihood of, or maximize the amount of,
Credit and Security Agreement

46



--------------------------------------------------------------------------------



 



repayment of the Loan and other Obligations. Each Borrower hereby agrees to
reimburse Administrative Agent on demand for any and all costs, liabilities and
obligations incurred by Administrative Agent pursuant to this Section 11.8. Each
Lender hereby agrees to indemnify Administrative Agent upon demand for any and
all costs, liabilities and obligations incurred by Administrative Agent pursuant
to this Section 11.8, in accordance with the provisions of Section 11.3.
     Section 11.9 Administrative Agent and Affiliates. Administrative Agent
shall have the same rights and powers under the Financing Documents as any other
Lender and may exercise or refrain from exercising the same as though it were
not Administrative Agent, and Administrative Agent and its Affiliates may lend
money to, invest in and generally engage in any kind of business with each
Credit Party or Affiliate of any Credit Party as if it were not Administrative
Agent hereunder.
     Section 11.10 Action by Administrative Agent. The duties of Administrative
Agent shall be mechanical and administrative in nature. Administrative Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender. Nothing in this Agreement or any of the Financing Documents is
intended to or shall be construed to impose upon Administrative Agent any
obligations in respect of this Agreement or any of the Financing Documents
except as expressly set forth herein or therein.
     Section 11.11 Consultation with Experts. Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
     Section 11.12 Right to Request and Act on Instructions. Administrative
Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the
Financing Documents Administrative Agent is permitted or desires to take or to
grant, and if such instructions are promptly requested, Administrative Agent
shall be absolutely entitled to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the
Financing Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), Administrative Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable Law or exposes Administrative Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 11.3.
     Section 11.13 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the
Financing Documents.
     Section 11.14 Notice of Default. Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify each Lender of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Required Lenders (or all or such other portion of the
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof. Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interests of Lenders.
Credit and Security Agreement

47



--------------------------------------------------------------------------------



 



     Section 11.15 Additional Titled Agents. Except for rights and powers, if
any, expressly reserved under this Agreement to any bookrunner, arranger or to
any titled agent named on the cover page of this Agreement, other than
Administrative Agent (collectively, the “Additional Titled Agents”), and except
for obligations, liabilities, duties and responsibilities, if any, expressly
assumed under this Agreement by any Additional Titled Agent, no Additional
Titled Agent, in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents.
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender. At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loan, such Lender
shall be deemed to have concurrently resigned as such Additional Titled Agent.
     Section 11.16 Reserved.
     Section 11.17 Definitions. As used in this Article 11, the following terms
have the following meanings:
     “Additional Titled Agents” has the meaning set forth in Section 11.15.
     “Federal Funds Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided, however, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day, and (b) if no
such rate is so published on such next preceding Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Administrative Agent on
such day on such transactions as determined by Administrative Agent.
ARTICLE 12 — MISCELLANEOUS
     Section 12.1 Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents. The provisions of
Section 2.8 and Articles 10, 11 and 12 shall survive the payment of the
Obligations (both with respect to any Lender and all Lenders collectively) and
any termination of this Agreement and any judgment with respect to any
Obligations, including any final foreclosure judgment with respect to any
Security Document, and no unpaid or unperformed, current or future, Obligations
will merge into any such judgment.
     Section 12.2 No Waivers. No failure or delay by Administrative Agent or any
Lender in exercising any right, power or privilege under any Financing Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein and therein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law. Any reference in any Financing Document to the “continuing”
nature of any Event of Default shall not be construed as establishing or
otherwise indicating that any Borrower or any other Credit Party has the
independent right to cure any such Event of Default, but is rather presented
merely for convenience should such Event of Default be waived in accordance with
the terms of the applicable Financing Documents.
     Section 12.3 Notices.
     (a) All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Administrative Agent by the assignee Lender forthwith upon such assignment) or
at such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Administrative Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such
Credit and Security Agreement

48



--------------------------------------------------------------------------------



 



notice is transmitted to the facsimile number specified by this Section and the
sender receives a confirmation of transmission from the sending facsimile
machine, or (ii) if given by mail, prepaid overnight courier or any other means,
when received or when receipt is refused at the applicable address specified by
this Section 12.3(a).
     (b) Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved from time to time by
Administrative Agent, provided, however, that the foregoing shall not apply to
notices sent directly to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices by electronic
communication. The Administrative Agent or Borrower Representative may, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications pursuant to procedures approved by it, provided,
however, that approval of such procedures may be limited to particular notices
or communications.
     (c) Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.
     Section 12.4 Severability. In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
     Section 12.5 Amendments and Waivers.
          (a) No provision of this Agreement or any other Financing Document may
be amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers and
the Required Lenders; provided that
          (i) no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment Amount or
Term Loan Commitment Percentage shall be effective as to such Lender without
such Lender’s written consent;
          (ii) no such amendment, waiver or modification that would affect the
rights and duties of Administrative Agent shall be effective without
Administrative Agent’s written consent or signature;
          (iii) no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan (B) postpone the date fixed for, or waive, any
payment of principal of any Loan or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges or for any
termination of any commitment); (C) change the definition of the term Required
Lenders or the percentage of Lenders which shall be required for Lenders to take
any action hereunder; (D) release all or substantially all or any material
portion of the Collateral, authorize any Borrower to sell or otherwise dispose
of all or substantially all or any material portion of the Collateral,
subordinate the Liens of the Administrative Agent or the Lenders hereunder, or
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Financing Documents (including in connection with any disposition
permitted hereunder); (E) amend, waive or otherwise modify this Section 12.5 or
the definitions of the terms used in this Section 12.5 insofar as the
definitions affect the substance of this Section 12.5; (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations
Credit and Security Agreement

49



--------------------------------------------------------------------------------



 



under any Financing Document, except, in each case with respect to this clause
(F), pursuant to a merger or consolidation permitted pursuant to this Agreement
or (G) amend any of the provisions of Section 10.6 or 11.7 or amend any of the
definitions Pro Rata Share, Term Loan Commitment, Term Loan Commitment Amount,
Term Loan Commitment Percentage or that provide for the Lenders to receive their
Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder. It is hereby understood and agreed that all Lenders shall be deemed
directly affected by an amendment, waiver or other modification of the type
described in the preceding clauses (C), (D), (E), (F) and (G) of the preceding
sentence;
          (iv) the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Administrative Agent pursuant to which any Lender may agree to give
its consent in connection with any amendment, waiver or modification of the
Financing Documents only in the event of the unanimous agreement of all Lenders.
     (b) Without limitation of the provisions of the preceding clause (a), no
waiver, amendment or other modification to this Agreement shall, unless signed
by each Eligible Swap Counterparty then in existence, modify the provisions of
Section 10.6 in any manner adverse to the interests of each such Eligible Swap
Counterparty.
     Section 12.6 Assignments; Participations; Replacement of Lenders.
     (a) Assignments.
          (i) Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s Loans and interest in the Term
Loan Commitment, together with all related obligations of such Lender hereunder.
Except as Administrative Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the Term Loan Commitment and outstanding
Loans; provided, that, in connection with simultaneous assignments to two or
more related Approved Funds, such Approved Funds shall be treated as one
assignee for purposes of determining compliance with the minimum assignment size
referred to above. Borrowers and Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Eligible Assignee until Administrative Agent shall
have received and accepted an effective Assignment Agreement executed, delivered
and fully completed by the applicable parties thereto, and such other
information regarding such Eligible Assignee as Administrative Agent reasonably
shall require. Unless an Event of Default has occurred and is continuing,
Borrowers shall not be liable for the fees and costs associated with assignments
by the Lenders of any of their rights and obligations hereunder.
          (ii) From and after the date on which the conditions described above
have been met, (i) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder and (ii) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, Borrower shall execute
and deliver to Administrative Agent for delivery to the Eligible Assignee (and,
as applicable, the assigning Lender) Notes in the aggregate principal amount of
the Eligible Assignee’s percentage interest in the Term Loan Commitment (and, as
applicable, Notes in the principal amount of that portion of the Term Loan
Commitment retained by the assigning Lender). Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to Borrower any prior
Note held by it.
          (iii) Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at its offices located in Chicago, Illinois a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of each Lender, and the commitments of, and principal
amount of the Loans owing to, such Lender pursuant to the terms hereof. The
entries in such register shall be conclusive, and Borrower, Administrative Agent
and Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the
Credit and Security Agreement

50



--------------------------------------------------------------------------------



 



contrary. Such register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Administrative
Agent.
          (iv) Notwithstanding the foregoing provisions of this Section 12.6(a)
or any other provision of this Agreement, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
          (v) Notwithstanding the foregoing provisions of this Section 12.6(a)
or any other provision of this Agreement, Administrative Agent has the right,
but not the obligation, to effectuate assignments of Loans and Term Loan
Commitments via an electronic settlement system acceptable to Administrative
Agent as designated in writing from time to time to the Lenders by
Administrative Agent (the “Settlement Service”). At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 12.6(a). Each assigning Lender and proposed Eligible
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Term Loan Commitments
pursuant to the Settlement Service (without any cost to the Lender, except for
the processing fee referred to in clause (1) above). With the prior approval of
each of Administrative Agent and the Borrower, Administrative Agent’s and the
Borrower’s approval of such Eligible Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service. Assignments and assumptions of the Loans and Term Loan
Commitments shall be effected by the provisions otherwise set forth herein until
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein.
     (b) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell to one or more Persons
participating interests in its Loans, commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) Borrower and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations hereunder and (c) all amounts payable by
Borrower shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender. No Participant shall have any direct
or indirect voting rights hereunder except with respect to any event described
in Section 12.5 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders. Borrower agrees that if amounts outstanding
under this Agreement are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement;
provided that such right of set-off shall be subject to the obligation of each
Participant to share with Lenders, and Lenders agree to share with each
Participant, as provided in Section 10.5.
     (c) Replacement of Lenders. Within thirty (30) days after: (i) receipt by
Administrative Agent of notice and demand from any Lender for payment of
additional costs as provided in Section 2.8(d), which demand shall not have been
revoked, (ii) Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a) or 2.8(b), or (iii) any Lender is a Defaulted Lender, and the
circumstances causing such status shall not have been cured or waived (each
relevant Lender in the foregoing clauses (i) through (iii) being an “Affected
Lender”), Administrative Agent may, at its option, notify such Affected Lender
of such Person’s intention to obtain, at Borrowers’ expense, a replacement
Lender (“Replacement Lender”) for such Lender, which Replacement Lender shall be
an Eligible Assignee. In the event Administrative Agent obtains a Replacement
Lender within ninety (90) days following notice of its intention to do so, the
Affected Lender shall sell, at par, and assign all of its Loans and funding
commitments hereunder to such Replacement Lender in accordance with the
procedures set forth in Section 12.6(a); provided, that (i) Borrowers shall
have, as applicable, reimbursed such Lender for its increased costs and
additional payments for which it is entitled to reimbursement under Sections 2.8
of this Agreement through the date of such sale and assignment and
(ii) Borrowers shall pay to Administrative Agent the $3,500 processing fee in
respect of such assignment. In the event that a replaced Lender does not execute
an Assignment Agreement pursuant to Section 12.6(a) within five (5) Business
Days after receipt by such replaced Lender of notice of replacement pursuant to
this Section 12.6(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment
Credit and Security Agreement

51



--------------------------------------------------------------------------------



 



pursuant to this Section 12.6(c), such replaced Lender shall be deemed to have
consented to the terms of such Assignment Agreement, and any such Assignment
Agreement executed by Administrative Agent, the Replacement Lender and, to the
extent required pursuant to Section 12.6(a), Borrower, shall be effective for
purposes of this Section 12.6(c) and Section 12.6(a). Upon any such assignment
and payment, such replaced Lender shall no longer constitute a “Lender” for
purposes hereof, other than with respect to such rights and obligations that
survive termination as set forth in Section 12.1.
     (d) Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of each Lender.
     Section 12.7 Headings. Headings and captions used in the Financing
Documents (including the Exhibits, Schedules and Annexes hereto and thereto) are
included for convenience of reference only and shall not be given any
substantive effect.
     Section 12.8 Confidentiality. Administrative Agent and each Lender shall
hold all non-public information regarding the Credit Parties and their
respective businesses identified as such by Borrowers and obtained by
Administrative Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (a) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, (b) to prospective transferees or purchasers of
any interest in the Loans, and to prospective contractual counterparties (or the
professional advisors thereto) in Permitted Swap Contracts permitted hereby,
provided, however, that any such Persons shall have agreed to be bound by the
provisions of this Section 12.8, (c) as required by Law, subpoena, judicial
order or similar order and in connection with any litigation, (d) as may be
required in connection with the examination, audit or similar investigation of
such Person, and (e) to a Person that is a trustee, investment advisor,
collateral manager, servicer, noteholder or secured party in a Securitization
(as hereinafter defined) in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization. For the
purposes of this Section, “Securitization” shall mean a public or private
offering by a Lender or any of its Affiliates or their respective successors and
assigns, of securities which represent an interest in, or which are
collateralized, in whole or in part, by the Loans. Confidential information
shall include only such information identified as such at the time provided to
Administrative Agent and shall not include information that either: (i) is in
the public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (ii) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Administrative Agent does
not have actual knowledge that such Person is prohibited from disclosing such
information. The obligations of Administrative Agent and Lenders under this
Section 12.8 shall supersede and replace the obligations of Administrative Agent
and Lenders under any confidentiality agreement in respect of this financing
executed and delivered by Administrative Agent or any Lender prior to the date
hereof.
     Section 12.9 Waiver of Consequential and Other Damages. To the fullest
extent permitted by applicable law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, or the use of the proceeds thereof. No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.
     Section 12.10 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT,
EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN CHICAGO, STATE OF ILLINOIS AND IRREVOCABLY
Credit and Security Agreement

52



--------------------------------------------------------------------------------



 



AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
     Section 12.11 WAIVER OF JURY TRIAL. EACH BORROWER, ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER,
ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT
IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
     Section 12.12 Publication; Advertisement.
     (a) Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of any Lender or any Affiliate of any Lender or any
reference to this Agreement or the financing evidenced hereby, in any case
except (i) as required by Law, subpoena or judicial or similar order, in which
case the applicable Credit Party shall give such Lender prior written notice of
such publication or other disclosure, or (ii) with such Lender’s prior written
consent.
     (b) Advertisement. Each Credit Party hereby authorizes each Lender (and the
Affiliates of each Lender) (hereinafter referred to as the “Advertising Party”)
to publish the name of each such Lender and Credit Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Advertising Party elects to submit for
publication. In addition, each Credit Party agrees that each Advertising Party
may provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing Date.
With respect to any of the foregoing, such Advertising Party shall provide
Borrowers with an opportunity to review and confer with such Advertising Party
regarding the contents of any such tombstone, advertisement or information, as
applicable, prior to its submission for publication and, following such review
period, such Advertising Party may, from time to time, publish such information
in any media form desired by such other Lender (or such Affiliate), until such
time that Borrowers shall have requested such Advertising Party cease any such
further publication.
     Section 12.13 Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by email
delivery of an electronic version of an executed signature page shall bind the
parties hereto. This Agreement and the other Financing Documents constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
     Section 12.14 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this
Credit and Security Agreement

53



--------------------------------------------------------------------------------



 



Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
     Section 12.15 Time. Time is of the essence in each Borrower’s and each
other Credit Party’s performance under this Agreement and all other Financing
Documents.
     Section 12.16 Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Administrative Agent
or Lenders with respect to any matter that is the subject of this Agreement, the
other Financing Documents may be granted or withheld by Administrative Agent and
Lenders in their sole and absolute discretion and credit judgment.
     Section 12.17 Expenses; Indemnity
     (a) Borrowers agree to pay all reasonable legal, audit and appraisal fees
and all other reasonable out-of-pocket charges and expenses incurred by
Administrative Agent and Lenders (including the fees and expenses of
Administrative Agent’s counsel, advisors and consultants) in connection with the
negotiation, preparation, legal review and execution of each of the Financing
Documents, including but not limited to UCC and judgment lien searches and UCC
filings and fees for post-closing UCC and judgment lien searches. In addition,
Borrowers shall pay all such fees and expenses associated with any amendments,
modifications and terminations to the Financing Documents following closing. If
Administrative Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Administrative Agent or such Lender for the
work performed.
     (b) Borrowers agree to pay all out-of-pocket charges and expenses incurred
by Administrative Agent (including the fees and expenses of Administrative
Agent’s counsel, advisers and consultants) in connection with the administration
of this Agreement and the other Financing Documents and the credit facilities
provided hereunder and thereunder, the administration, enforcement, protection
or preservation of any right or claim of Administrative Agent, the termination
of this Agreement, the termination of any Liens of Administrative Agent on the
Collateral, or the collection of any amounts due under the Financing Documents,
including any such charges and expenses incurred in connection with any
“work-out” or with any proceeding under the Bankruptcy Code with respect to any
Credit Party. If Administrative Agent uses in-house counsel for any of these
purposes (i.e., for any task in connection with the enforcement, protection or
preservation of any right or claim of Administrative Agent and Lenders and the
collection of any amounts due under the Financing Documents or in connection
with any other purpose mentioned in the foregoing sentence), Borrowers further
agree that the Obligations include reasonable charges for such work commensurate
with the fees that would otherwise be charged by outside legal counsel selected
by Administrative Agent for the work performed.
     (c) Borrowers hereby indemnify and agree to defend (with counsel acceptable
to Administrative Agent) and hold harmless Administrative Agent, each Lender,
and their respective shareholders, directors, partners, officers, agents and
employees (collectively in the singular, “Indemnitee”) from and against any
liability, loss, cost, expense (including reasonable attorneys’ fees and
expenses for both in-house and outside counsel), claim, damage, suit, action or
proceeding ever suffered or incurred by any Indemnitee or in which an Indemnitee
may ever be or become involved (whether as a party, witness or otherwise)
(a) arising from any Credit Party’s failure to observe, perform or discharge any
of its covenants, obligations, agreements or duties under the Financing
Documents, (b) arising from the breach of any of the representations or
warranties contained in any Financing Document, (c) arising by reason of this
Agreement, the other Financing Documents or the transactions contemplated hereby
or thereby, or (d) relating to claims of any Person with respect to the
Collateral; provided, however, Borrower shall not be liable under this
Section 12.17(c) to the extent such loss is solely related to Indemnitee’s gross
negligence or willful misconduct.
     (d) Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section 12.17 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
Credit and Security Agreement

54



--------------------------------------------------------------------------------



 



PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
     Section 12.18 Confession of Judgment. UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, EACH BORROWER AUTHORIZES ANY ATTORNEY ADMITTED TO PRACTICE BEFORE ANY
COURT OF RECORD IN THE UNITED STATES OR THE CLERK OF SUCH COURT TO APPEAR ON
BEHALF OF SUCH BORROWER IN ANY COURT IN ONE OR MORE PROCEEDINGS, OR BEFORE ANY
CLERK THEREOF OR PROTHONOTARY OR OTHER COURT OFFICIAL, AND TO CONFESS JUDGMENT
AGAINST BORROWER IN FAVOR OF ADMINISTRATIVE AGENT (FOR THE BENEFIT OF ALL
LENDERS) IN THE FULL AMOUNT DUE ON THIS AGREEMENT (INCLUDING PRINCIPAL, ACCRUED
INTEREST AND ANY AND ALL CHARGES, FEES AND COSTS) PLUS ATTORNEYS’ FEES EQUAL TO
FIFTEEN PERCENT (15%) OF THE AMOUNT DUE (EXCEPT THAT ADMINISTRATIVE AGENT SHALL
NOT SEEK TO COLLECT AN AMOUNT IN EXCESS OF ITS ACTUAL ATTORNEYS’ FEES), PLUS
COURT COSTS, ALL WITHOUT PRIOR NOTICE OR OPPORTUNITY OF SUCH BORROWER FOR PRIOR
HEARING. EACH BORROWER AGREES AND CONSENTS THAT VENUE AND JURISDICTION SHALL BE
PROPER IN THE CIRCUIT COURT OF ANY COUNTY OF THE STATE OF ILLINOIS OR OF THE
CITY OF CHICAGO, ILLINOIS, OR IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF ILLINOIS. THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER JUDGMENT
AGAINST A BORROWER SHALL NOT BE EXHAUSTED BY ONE OR MORE EXERCISES THEREOF, OR
BY ANY IMPERFECT EXERCISE THEREOF, AND SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT
ENTERED PURSUANT THERETO; SUCH AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR
MORE OCCASIONS FROM TIME TO TIME, IN THE SAME OR DIFFERENT JURISDICTIONS, AS
OFTEN AS ADMINISTRATIVE AGENT SHALL DEEM NECESSARY, CONVENIENT, OR PROPER.
     Section 12.19 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manger or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent conveyance, preference or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
[SIGNATURES APPEAR ON FOLLOWING PAGES]
Credit and Security Agreement

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an instrument executed and delivered under seal, the parties
hereto have caused this Agreement to be duly executed under seal by their
respective authorized officers as of the day and year first above written.
BORROWERS:
ALSIUS CORPORATION

         
By:
  /s/ William Worthen    
 
       
Name:
  William Worthen    
Title:
  CEO    

Address:
15770 Laguna Canyon Road
Suite 150
Irvine, CA 92618
Attn: Brett Scott
Facsimile: (___) ________
Email: _________________
AGENT:
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,
as Administrative Agent and a Lender

         
By:
  /s/ Chris York    
 
       
Name:
  Chris York    
Title:
  VP    

Address:
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Account Manager for MLC-HCF Alsius Corporation transaction
Facsimile: (866) 231-8408
E-Mail: MLC_HCF_ABL1@ml.com
With copies to:
Merrill Lynch Capital
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (312) 499-3245
Merrill Lynch Capital
7700 Wisconsin Ave., Suite 400
Bethesda, Maryland 20814
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (866) 341-9053
Signature Page to Credit and Security Agreement

1



--------------------------------------------------------------------------------



 



     Payment Account Designation:
LaSalle Bank
200 West Monroe
Chicago, IL 60606
ABA #: 071000505
Account Name: MLBFS Healthcare Finance
Account #: 5800395088
Attention: Alsius Corporation
LENDERS:
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,
as Lender

         
By:
  /s/ Chris York    
 
       
Name:
  Chris York    
Title:
  VP    

Address:
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Account Manager for MLC-HCF Alsius Corporation transaction
Facsimile: (866) 231-8408
E-Mail: MLC_HCF_ABL1@ml.com
With copies to:
Merrill Lynch Capital
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (312) 499-3245
Merrill Lynch Capital
7700 Wisconsin Ave., Suite 400
Bethesda, Maryland 20814
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (866) 341-9053
Signature Page to Credit and Security Agreement

2



--------------------------------------------------------------------------------



 



ANNEXES, EXHIBITS, RIDERS AND SCHEDULES

     
ANNEXES
   
 
   
Annex A
  Commitment Annex
 
   
 
   
EXHIBITS
   
 
   
Exhibit A
  [RESERVED]
Exhibit B
  Compliance Certificate
Exhibit C
  [RESERVED]
Exhibit D
  Notice of Borrowing
Exhibit E
  Payment Notification
Exhibit F
  Products
Exhibit G
  Reaffirmation Agreement
 
   
RIDERS
   
 
    Medical Device Rider
 
   
SCHEDULES
   
 
   
Schedule 2.1
  Amortization Schedule
Schedule 3.1
  Existence, Organizational ID Numbers, Foreign Qualification, Prior Names
Schedule 3.4
  Capitalization
Schedule 3.6
  Litigation
Schedule 3.15
  Consummation of Financing Documents; Broker
Schedule 3.17
  Material Contracts
Schedule 3.18
  Environmental Compliance
Schedule 3.19
  Intellectual Property
Schedule 3.24
  Warning Letters, Recalls, Etc...
Schedule 4.4
  Insurance
Schedule 5.1
  Permitted Indebtedness; Contingent Obligations
Schedule 5.2
  Permitted Liens
Schedule 5.7
  Permitted Investments
Schedule 5.8
  Affiliate Transactions
Schedule 5.11
  Business Description
Schedule 5.14
  Deposit Accounts and Securities Accounts
Schedule 7.4
  Post-Closing Obligations
Schedule 9.1
  Collateral
Schedule 9.2
  Location of Collateral

Annexes, Exhibits, Riders and Schedules to Credit and Security Agreement

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]       Annex A to Credit and Security
Agreement (Commitment Annex)

                      Term Loan   Term Loan     Commitment   Commitment Lender  
Amount   Percentage
Merrill Lynch Capital
  $ 8,000,000       100 %

Annex A to Credit and Security Agreement (Commitment Annex)

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]      Exhibit B to Credit and Security
Agreement (Compliance Certificate)
COMPLIANCE CERTIFICATE
Date: ___, ___
     This certificate is given by ___, a Responsible Officer of Alsius
Corporation (“Borrower Representative”), pursuant to that certain Credit and
Security Agreement dated as of February ___, 2007 among Borrower Representative,
and any additional Borrower that may be a party thereto or from time to time be
added thereto (collectively, “Borrowers”), Merrill Lynch Capital, a division of
Merrill Lynch Business Financial Services Inc., individually as a Lender and as
Administrative Agent, and the financial institutions or other entities from time
to time parties thereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein without definition shall have
the meanings set forth in the Credit Agreement.
     The undersigned Responsible Officer hereby certifies to Administrative
Agent and Lenders that:
     (a) the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers and their
Subsidiaries as of the dates and the accounting period covered by such financial
statements;
     (b) I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Subsidiaries during the
accounting period covered by such financial statements;
     (c) such review has not disclosed the existence during or at the end of
such accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;
     (d) Except as noted on Schedule 2 attached hereto, the Credit Agreement
contains a complete and accurate list of all business locations of Borrowers and
Guarantors and all names under which Borrowers or Guarantors currently conduct
business; Schedule 2 specifically notes any changes in the names under which
Borrowers or Guarantors conduct business;
     (e) Except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of any federal or state tax liens having been filed against the
Borrowers, Guarantors or any Collateral;
     (f) Except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of any failure of the Borrowers or Guarantors to make required
payments of withholding or other tax obligations of the Borrowers or Guarantors
during the accounting period to which the attached statements pertain or any
subsequent period.
     (g) If the Credit Agreement contemplates a lien on the Deposit Accounts and
Securities Accounts of the Borrowers and/or Guarantors in favor of
Administrative Agent, Schedule 4 attached hereto contains a complete and
accurate statement of all Deposit Accounts and Securities Accounts maintained by
Borrowers or Guarantors;
     (h) Except as described in the Credit Agreement or in Schedule 5 attached
hereto, the undersigned has no knowledge of any current, pending or threatened:
          (i) Litigation against the Borrowers or Guarantors
Exhibit B to Credit and Security Agreement (Compliance Certificate)

1



--------------------------------------------------------------------------------



 



          (ii) inquiries, investigations or proceedings concerning the business
affairs, practices, licensing or reimbursement entitlements of Borrowers or
Guarantors;
          (iii) default by Borrowers or Guarantors under any Material Contract
to which either of them is a party; or
          (iv) default by any Credit Party under any Material Contract to which
it is a party; and
     (i) Except as noted on Schedule 6 attached hereto, no Borrower has
acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to
Administrative Agent by Borrowers) or otherwise, any Intellectual Property that
is registered with any United States or foreign Governmental Authority, or has
filed with any such United States or foreign Governmental Authority, any new
application for the registration of any Intellectual Property, or acquired
rights under a license as a licensee with respect to any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person, that has not previously been
reported to Administrative Agent on Schedule 3.19 to the Credit Agreement or any
Schedule 6 to any previous Compliance Certificate delivered by Borrower
Representative to Administrative Agent.
Exhibit B to Credit and Security Agreement (Compliance Certificate)

2



--------------------------------------------------------------------------------



 



     The foregoing certifications and computations are made as of ___, ___(end
of month) and delivered this ___day of ___, 20___.

                      Sincerely,        
 
               
 
      By        
 
               
 
      Name        
 
               
 
      Title        
 
               

Schedules to Compliance Certificate
     Schedule 1 – Non-Compliance with Covenants
     Schedule 2 – Business Locations and Names of Borrowers and Guarantors
     Schedule 3 – Tax Liens; Unpaid Tax or Withholding Obligations
     Schedule 4 – List of all Deposit Accounts and Securities Accounts of
Borrowers and Guarantors
     Schedule 5 –Pending Litigation; Inquiries or Investigations; Defaults under
Material Contracts
     Schedule 6 – Newly Acquired Intellectual Property and Intellectual Property
Licenses
Schedules to Compliance Certificate of Credit and Security Agreement

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]      Exhibit D to Credit and Security
Agreement (Notice of Borrowing)
BORROWER REPRESENTATIVE
Date: ___, ___
     This certificate is given by ___, a Responsible Officer of Alsius
Corporation (“Borrower Representative”), pursuant to Section 2.1(b)(i) of that
certain Credit and Security Agreement dated as of February ___, 2007 among
Borrower Representative and any additional Borrower that may be a party thereto
or from time to time be added thereto (collectively, “Borrowers”), the Lenders
from time to time party thereto and Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc., as Administrative Agent for Lenders (as
such agreement may have been amended, restated, supplemented or otherwise
modified from time to time the “Credit Agreement”). Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.
     The undersigned Responsible Officer hereby gives notice to Administrative
Agent of Borrower Representative’s request to on February ___, 2007 borrow Eight
Million Dollars ($8,000,000) of the Term Loan.
     The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.1 and 7.2 have been satisfied, (b) all of the representations and
warranties contained in the Credit Agreement and the other Financing Documents
are true, correct and complete as of the date hereof, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.
     IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this ___day of February ___, 2007.

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:   Authorized Signatory for Borrower Representative

Exhibit D to Credit and Security Agreement (Notice of Borrowing)

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]      Exhibit E to Credit and Security
Agreement (Payment Notification)
BORROWER REPRESENTATIVE
Date: ___, ___
     Reference is hereby made to the Credit and Security Agreement dated
February ___, 2007 among the undersigned and Merrill Lynch Capital, a division
of Merrill Lynch Business Financial Services Inc., as Administrative Agent and
the financial institutions party thereto. Capitalized terms used here have the
meanings ascribed thereto in the Credit Agreement.
     Please be advised that funds in the amount of $___will be wire transferred
to Administrative Agent on ___, 200_. Such funds shall constitute [an optional]
[a mandatory] prepayment of the Term Loans, with such prepayments to be applied
in the manner specified in Section 2.1(a)(iii). [Such mandatory prepayment is
being made pursuant to Section ___of the Credit Agreement.]
     Fax to MLC Operations 312-499-3336 no later than noon Chicago time.
     Note: Funds must be received no later than noon Chicago time for same day
application
     Wire Instructions:

     
Bank Name:
   LaSalle Bank National Association
 
   200 West Monroe
 
   Chicago, IL 60606
ABA#
   071000505
Account Name:
   MLBFS Healthcare Finance
Account #:
   5800395088
Reference:
   Alsius Corporation
Address:
   Merrill Lynch Capital
 
   222 N. LaSalle Street, 16th Floor
 
   Chicago, IL 60601

     IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this ___day of ___, ___.

         
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:   Authorized Signatory for Borrower Representative

Exhibit E to Credit and Security Agreement (Payment Notification)

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]      Exhibit F to Credit and Security
Agreement (Products)
[See attached]
Exhibit F to Credit and Security Agreement (Products)

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]      Exhibit G to Credit and Security
Agreement (Reaffirmation Agreement)
[See attached]
Exhibit G to Credit and Security Agreement (Reaffirmation Agreement)

 



--------------------------------------------------------------------------------



 



     (MERRILL LYNCH LOGO) [a31429a3142903.gif]       Schedule 2.1 — Amortization
Schedule

         Commencing on September 1, 2007, and continuing on the first day of
each calendar month thereafter, Borrowers shall pay to Administrative Agent for
distribution to Lenders in accordance with their Pro Rata Shares, in addition to
the interest accrued under the Term Loan, an amount equal to the “Amortization
Payment” (defined below) as an amortization payment in respect of each advance
under the Term Loan. The term “Amortization Payment” shall mean a monthly
principal payment based upon a thirty (30) month straight-line amortization of
the total outstanding principal amount of the Term Loan on September 1, 2007 in
equal monthly principal payments. Notwithstanding anything to the contrary
contained in the foregoing, the entire remaining outstanding principal balance
of each such advance under the Term Loan shall mature and be due and payable on
Feburary 1, 2010.

Schedule 2.1 to Credit and Security Agreement — Amortization Schedule

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]      Schedule 7.4 – Post-Closing
Obligations
Schedule 7.4 to Credit and Security Agreement — Post-Closing Obligations

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]      Schedule 9.1 – Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following, whether now owned or hereafter created, acquired or arising, and
all proceeds and products of the following:
     All goods, Accounts (including Health-Care Insurance Receivables),
Equipment, Inventory, Goods, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, General Intangibles including
all Payment Intangibles and Software (except as provided below), Commercial Tort
Claims, Documents, Instruments (including any Promissory Notes), Chattel Paper
(whether Tangible Chattel Paper or Electronic Chattel Paper), cash, Deposit
Accounts, Securities Accounts, Fixtures, Letter-of-Credit Rights (whether or not
the letter of credit is evidenced by a writing), Securities, and all other
Investment Property, Supporting Obligations, and Financial Assets, whether now
owned or hereafter acquired, wherever located; and
     All of Borrowers’ books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, Proceeds and insurance proceeds of any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired (the “Excluded Property”),
except to the extent that it is necessary under applicable Law to have a
security interest in any of the Excluded Property in order to have a perfected
lien and security interest in and to the “IP Proceeds” defined below: (i) any
rights in or ownership of: any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, any trademarks, trade names, trade styles, service marks, logos and other
business identifiers and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, and the goodwill of the
business of Borrower connected with and symbolized thereby, technology,
know-how, operating manuals, trade secret rights, rights to unpatented
inventions, (ii) exclusive inbound licenses relating to any of the foregoing and
(iii) any claims for damage by way of any past, present, or future infringement
of any of the foregoing; provided, however, the Collateral shall include all IP
Proceeds. The term “IP Proceeds” means all Accounts, General Intangibles,
license and royalty fees and other revenues, Proceeds, income or rights to
payment arising out of or relating to the use, sale, licensing, financing or
disposition of any of the Excluded Property (nothing herein implying the secured
party’s consent to any such sale, licensing, financing or disposition).
     Pursuant to the terms of a certain negative pledge arrangement with
Administrative Agent, each Borrower has agreed not to encumber any of the
Excluded Property without the Required Lender’s prior written consent.
Schedule 9.1 to Credit and Security Agreement — Collateral

 



--------------------------------------------------------------------------------



 



(MERRILL LYNCH LOGO) [a31429a3142903.gif]      Medical Device Rider
MEDICAL DEVICE RIDER
     This Medical Device Rider is made a part of and is incorporated by
reference into that certain Credit and Security Agreement (the “Credit
Agreement”) dated February ___, 2007 by and among Alsius Corporation, a
California corporation, and any additional Borrower that may hereafter be added
to this Agreement (individually as a Borrower and collectively as Borrowers),
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., individually as a Lender, and as Administrative Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender.
     In consideration of the premises and the agreements, provisions and
covenants herein contained and in the Credit Agreement, Borrowers, Lenders and
Administrative Agent agree as follows:
     Section 1 Definitions. All capitalized terms not otherwise defined in this
Rider shall have the meanings given them in the Credit Agreement.
     Section 1.1 Additional Defined Terms. The following additional definitions
are hereby appended to Section 1.1 of the Credit Agreement:
     “Correction” means repair, modification, adjustment, relabeling,
destruction or inspection (including patient monitoring) of a product without
its physical removal to some other location.
     “Device Application” means a 510(k) premarket notification or premarket
approval (PMA) application, as appropriate, as those terms are defined in the
FDCA.
     “FDA” means the Food and Drug Administration of the United States of
America or any successor entity thereto.
     “FDCA” means the Federal Food, Drug, and Cosmetic Act, as amended, 21
U.S.C. Section 301 et seq. and all regulations promulgated thereunder, including
but not limited to, 21 C.F.R. Parts 803, 806, 807, 812, and 820.
     “Good Manufacturing Practices” means current good manufacturing practices,
as set forth in the Quality System Regulation, 21 C.F.R. Part 820.
     “Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.
     “Permits” means registrations, listings, licenses, certificates,
accreditations, product clearances or approvals, provider numbers or provider
authorizations, marketing authorizations, other authorizations, registrations,
permits, consents and approvals or exemptions thereto required in connection
with the conduct of any Borrower’s or any Subsidiary’s business or to comply
with any applicable Laws, including, without limitation, establishment
registrations, device listings, Investigational Device Exemptions (IDEs), 510(k)
exemptions, 510(k) clearances, and PMA approvals, as those terms are defined in
the FDCA and implementing regulations, and those issued by State governments for
the conduct of any Borrower’s or any Subsidiary’s business.
     “Products” means any products manufactured, sold, developed, tested or
marketed by any Borrower or any of its Subsidiaries, including without
limitation, those products set forth on Exhibit F.
     “Recall” means a Person’s Removal or Correction of a marketed product that
the FDA considers to be in violation of the laws it administers and against
which the FDA would initial legal action, e.g., seizure.
Medical Device Rider

 



--------------------------------------------------------------------------------



 



     “Removal” means the physical removal of a device from its point of use to
some other location for repair, modification, adjustment, relabeling,
destruction, or inspection.
     “Required Permit” means a Permit (a) issued or required under Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the manufacturing, importing, exporting, possession, ownership,
warehousing, marketing, promoting, sale, labeling, furnishing, distribution or
delivery of goods or services under Laws applicable to the business of any
Borrower or any of its Subsidiaries or any Device Application (including without
limitation, at any point in time, all licenses, approvals and permits issued by
the FDA or any other applicable Governmental Authority necessary for the
testing, manufacture, marketing or sale of any Product by any applicable
Borrower(s) as such activities are being conducted by such Borrower(s) with
respect to such Product at such time), and (b) issued by any Person from which
Borrower or any of its Subsidiaries has, as of the Closing Date, received an
accreditation.
     “Stock Recovery” means a Person’s Removal or Correction of a product that
has not been marketed or that has not left the direct control of the firm, i.e.,
the product is located on the premises owned by, or under the control of, the
firm and no portion of the lot has been released for sale or use.
     Section 2 Additional Representations and Warranties. The following is
hereby appended to the Credit Agreement as new Section 3.24:
     Section 3.24 Compliance of Products.
          (a) Each Credit Party:
          (i) has obtained all Required Permits, or has contracted with third
parties holding Required Permits, necessary for compliance with all Laws,
including the FDCA, and all such Required Permits are current;
          (ii) has been operating in compliance with the FDCA, including but not
limited to, reporting to FDA of device malfunctions and/or device-related
serious injuries or deaths pursuant to 21 C.F.R. 803 and reporting to FDA of
corrections or removals pursuant to 21 C.F.R. 806;
          (iii) warrants and represents that none of its officers, directors,
employees, shareholders, their agents or affiliates has made an untrue statement
of material fact or fraudulent statement to the FDA or failed to disclose a
material fact required to be disclosed to the FDA, committed an act, made a
statement, or failed to make a statement that could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56
Fed. Regulation 46191 (September 10, 1991);
          (iv) has not received any written notice that any Governmental
Authority, including without limitation the FDA, the Office of the Inspector
General of HHS or the United States Department of Justice has commenced or
threatened to initiate any action against a Credit Party, any action to enjoin a
Credit Party, their officers, directors, employees, shareholders or their agents
and Affiliates, from conducting their businesses at any facility owned or used
by them or for any material civil penalty, injunction, seizure or criminal
action;
          (v) except as set forth on Schedule 3.24, has not received from the
FDA at any time since January 1, 2003, a Warning Letter, Form FDA-483, “Untitled
Letter,” other correspondence or notice setting forth allegedly objectionable
observations or alleged violations of laws and regulations enforced by the FDA,
including but not limited to the FDCA, or any comparable correspondence from any
state or local authority responsible for regulating medical device products and
establishments, or any comparable correspondence from any foreign counterpart of
the FDA, or any comparable correspondence from any foreign counterpart of any
state or local authority with regard to any Product or the manufacture,
processing, packing, or holding thereof; and
Medical Device Rider

 



--------------------------------------------------------------------------------



 



          (vi) except as set forth on Schedule 3.24, has not engaged in any
Recalls, Market Withdrawals, or other forms of product retrieval from the
marketplace of any Products since January 1, 2003.
     (b) None of the Credit Parties, their Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.
No Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates
or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law.
     (c) With respect to Products:
          (i) All Products are listed on Exhibit F and Borrowers have delivered
to Administrative Agent on or prior to the Closing Date all Required Permits
relating to such Products issued or outstanding as of the Closing Date;
provided, however, that, if after the Closing Date, any Borrower wishes to
manufacture, sell, develop, test or market any new Product, Borrowers shall give
prior written notice to Administrative Agent of such intention (which shall
include a brief description of such Product, plus copies of all Required Permits
relating to such new Product and/or the applicable Borrower’s manufacture, sale,
development, testing or marketing thereof issued or outstanding as of the date
of such notice) along with a copy of an amended and restated Exhibit F; and
further, provided, that, if Borrower shall at any time obtain any new or
additional Required Permits from the FDA or parallel state or local authorities,
or foreign counterparts of the FDA or parallel state or local authorities, with
respect to any Product which has previously been disclosed to Administrative
Agent, Borrower shall promptly give written notice to Administrative Agent of
such new or additional Required Permits, along with a copy thereof);
          (ii) Each Product that is offered for sale in the United States is not
adulterated or misbranded within the meaning of the FDCA;
          (iii) Each Product is not an article prohibited from introduction into
interstate commerce under the provisions of Sections 510(k) or 515 of the FDCA;
          (iv) Each Product has been and/or shall be manufactured, imported,
possessed, owned, warehoused, marketed, promoted, sold, labeled, furnished,
distributed and marketed in accordance with all applicable Permits and Laws,
including but not limited to the FDCA;
          (v) Each Product has been and/or shall be designed and manufactured in
accordance with Good Manufacturing Practices as defined in the Quality System
Regulation (21 C.F.R. Part 820);
          (vi) Without limiting the generality of Section 3.24(a)(i) above, with
respect to any Product being tested or manufactured by any Borrower, Borrower
has received, and such Product shall be the subject of, all Required Permits
needed in connection with the testing or manufacture of such Product as such
testing is currently being conducted by or on behalf of Borrower, and Borrowers
have not received any notice from any applicable Government Authority,
specifically including the FDA, that such Government Authority is conducting an
investigation or review of (A) Borrowers’ manufacturing facilities and processes
for such Product which have disclosed any material deficiencies or violations of
Laws (including Healthcare laws) and/or the Required Permits related to the
manufacture of such Product, or (B) any such Required Permit or that any such
Required Permit has been revoked or withdrawn, nor has any such Governmental
Authority issued any order or recommendation stating that the development,
testing and/or manufacturing of such Product by Borrower should cease;
Medical Device Rider

 



--------------------------------------------------------------------------------



 



          (vii) Without limiting the generality of Section 3.24(a)(i) above,
with respect to any Product marketed or sold by any Borrower, Borrower shall
have received, and such Product shall be the subject of, all Required Permits
needed in connection with the marketing and sales of such Product as currently
being marketed or sold by Borrower, and Borrowers have not received any notice
from any applicable Governmental Authority, specifically including the FDA, that
such Governmental Authority is conducting an investigation or review of any such
Required Permit or approval or that any such Required Permit has been revoked or
withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that such marketing or sales of such Product cease or
that such Product be withdrawn from the marketplace; and
          (viii) Borrowers have not (since the Closing Date) experienced any
significant failures in their manufacturing of any Product such that the amount
of such Product successfully manufactured by Borrower in accordance with all
specifications thereof and the Required Payments related thereto in any calendar
quarter shall decrease significantly with respect to the quantities of such
Product produced in the prior calendar quarter.
     Section 3 Additional Affirmative Covenants. The following is hereby
appended to the Credit Agreement as new Section 4.15:
     Section 4.15 Covenants Regarding Products and Compliance with Required
Permits
          (a) Without limiting the generality of Section 4.5, in connection with
the development, testing, manufacture, marketing or sale of each and any Product
by any Borrower, Borrowers shall comply fully and completely in all respects
with all Required Permits at all times issued by any Government Authority,
specifically including the FDA, with respect to such development, testing,
manufacture, marketing or sales of such Product by Borrower as such activities
are at any such time being conducted by Borrowers.
          (b) Without limiting the generality of Section 4.15 above, Borrowers
shall immediately and in any case within three (3) Business Days give written
notice to Administrative Agent upon any Borrower becoming aware that any of the
representations and warranties set forth in Section 3.24 with respect to any
Product have become incorrect in any respect (provided that, for the avoidance
of doubt, the giving of such notice shall not cure or result in the automatic
waiver of any Default or Event of Default that may have resulted from such
breach of such representation or warranty).
     Section 4 Permitted Investments. The definition of Permitted Investments as
used in the Credit Agreement is hereby modified to include the following:
purchases by Borrowers of the rights to test, develop, manufacture, sell or
market any new pharmaceutical, drug or medical device (and/or any Intellectual
Property related thereto) that will upon such purchase become a Product of
Borrowers (provided that, nothing in the foregoing shall be interpreted or
construed to contradict or limit any of Borrowers’ obligations under
Section 3.24 of the Credit Agreement, particularly including without limitation
the obligations of Borrowers to give prior written notice to Administrative
Agent of Borrowers’ intentions to begin testing, developing, manufacturing,
selling or marketing any new Product).
     Section 5 Events of Default. In addition to the events listed in
Section 10.1, the occurrence of any of the following conditions and/or events,
whether voluntary or involuntary, by operation of law or otherwise, shall
constitute an “Event of Default” under the Credit Agreement:
          (a) the institution of any proceeding by FDA or similar Governmental
Authority to order the withdrawal of any Product or Product category from the
market or to enjoin Credit Party or any representative of a Credit Party from
manufacturing, marketing, selling or distributing any Product or Product
category;
          (b) the institution of any action or proceeding by any FDA or any
other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Required Permit held by a Credit Party or any representative of a
Credit Party;
Medical Device Rider

 



--------------------------------------------------------------------------------



 



          (c) the commencement of any enforcement action against any Credit
Party by FDA or any other Governmental Authority;
          (d) the recall of any Products from the market, the voluntary
withdrawal of any Products from the market, or actions to discontinue the sale
of any Products;
          (e) a change in Law, including a change in FDA policies or procedures,
occurs which could reasonably be expected to have a Material Adverse Effect; or
          (f) the termination of any agreements with manufacturers that supply
any Products or any components of any Products or any changes to any agreements
with manufacturers that supply any Products or any components of any Products
that could reasonably be expected to have a Material Adverse Effect.
     IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an instrument executed and delivered under seal, the
undersigned have executed this document under seal as of the date of the Credit
Agreement.
BORROWER:
ALSIUS CORPORATION

         
By:
  /s/ William Worthen    
 
       
Name:
  William Worthen    
Title:
  CEO    

AGENT:
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,
as Administrative Agent and a Lender

         
By:
  /s/ Chris York    
 
       
Name:
  Chris York    
Title:
  VP    

LENDERS:
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,
as Lender

         
By:
  /s/ Chris York    
 
       
Name:
  Chris York    
Title:
  VP    

Signature Page to Medical Device Rider

 